Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into by CITY
CENTER BELLEVUE PROPERTY LLC, a Delaware limited liability company (“Seller”),
and AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (“Purchaser”),
as of July 30, 2012 (the “Effective Date”).

RECITALS:

A. Seller owns a fee simple interest in and to certain real property known as
City Center Bellevue and located at 500 108th Avenue, Bellevue, Washington
98004, as more particularly described in Exhibit A attached hereto and made a
part hereof (the “Premises”).

B. The parties to this Agreement have agreed to the sale and purchase of the
Property (as hereinafter defined), of which the Premises are a part, on terms
and conditions more particularly set forth in this Agreement.

ARTICLE 1

PURCHASE AND SALE OF PROPERTY.

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser, and Purchaser hereby agrees to purchase from Seller, all of
Seller’s right, title and interest in and to the following described property
(collectively, the “Property”):

1.1 Land. The Premises, together with all rights and appurtenances pertaining to
the Premises, including, without limitation, all of Seller’s right, title and
interest in and to (i) all minerals, oil, gas, and other hydrocarbon substances
thereon or thereunder, (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed, (iii) all covenants,
easements, privileges, and hereditaments pertaining thereto, whether or not of
record, and (iv) all access, air, water, riparian, development, utility, and
solar rights (collectively, the “Land”).

1.2 Improvements. The office building (the “Building”) constructed on the
Premises, together with all parking lots and parking structures and all other
improvements and structures constructed on the Premises (collectively, the
“Improvements”).

1.3 Personal Property. All of Seller’s right, title and interest in and to
(specifically excluding any fixtures or personal property owned by tenants under
leases or licensees under licenses or the property manager) the following:
(i) mechanical systems, fixtures, machinery and equipment comprising a part of
or attached to or located upon or within the Improvements; (ii) maintenance
equipment and tools, if any, owned by Seller and used exclusively in connection
with, and located in or at, the Improvements; (iii) site plans, surveys, plans
and specifications, manuals and instruction materials, and floor plans in
Seller’s possession which relate to the Land or Improvements; (iv) pylons and
other signs situated on or at the Land or Improvements; and (v) other tangible
personal property owned by Seller and used exclusively in connection with, and
located in or on, the Land or Improvements as of the date of Closing (as defined
in Section 8.1 below) (collectively, the “Personal Property”), a current true
and complete list of which is attached hereto as Schedule 1.3.



--------------------------------------------------------------------------------

1.4 Leases and Licenses. Seller’s right, title and interest in (i) all leases
with tenants leasing all or any portion of the Improvements (collectively, the
“Leases”), and (ii) to the extent assignable, all license agreements, occupancy
agreements, and other similar agreements with licensees using any portion of the
Improvements (collectively, the “Licenses”), in each case to the extent the same
are in effect as of the Closing Date (as defined in Section 8.1 below), a
current true and complete list of which is attached hereto as Schedule 1.4.

1.5 Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and Licenses and not
applied pursuant to the terms thereof, a current true and complete list of which
is attached hereto as Schedule 1.5.

1.6 Contracts. Subject to Section 6.1.3 hereof and to the extent assignable,
Seller’s right, title and interest in all contracts and other agreements (other
than the Leases and Licenses) related to the Land, Improvements, Personal
Property, Leases or Licenses that will remain in existence after Closing,
including, without limitation, contracts or agreements relating to construction,
guaranties and warranties, architectural services, parking, maintenance or other
supplies or services, management, leasing or brokerage services, utility
services, or any equipment leases, but expressly excluding the existing Property
Management Agreement and Exclusive Leasing Agreement (as such terms are defined
in Section 6.1.3), which will be terminated effective as of the time of Closing
(collectively, the “Contracts”), a current true and complete list of which is
attached hereto as Schedule 1.6. Any contracts or other agreements not listed on
Schedule 1.6 shall not be assumed by Purchaser, and shall be terminated by
Seller at or prior to Closing, at Seller’s expense.

1.7 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, entitlements and governmental approvals which relate
exclusively to the Land or Improvements, to the extent assignable (collectively,
the “Permits”).

1.8 Intangibles. Seller’s right, title and interest, if any, in all names, trade
names, street numbers, URL’s , software, marks, other symbols and general
intangibles, which relate exclusively to the Land or the Improvements, to the
extent assignable, including, without limitation, the name “City Center
Bellevue”, but excluding any of the same that reference “Beacon,” “Beacon
Capital” or any other similar name (collectively, the “Intangibles”).

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE PRICE AND DEPOSIT.

2.1 Purchase Price.

2.1.1 Purchase Price. The aggregate purchase price for the Property (“Purchase
Price”) shall be TWO HUNDRED TWENTY-EIGHT MILLION EIGHT HUNDRED THOUSAND AND
NO/100 DOLLARS ($228,800,000.00). The cash due at Closing from Purchaser on
account of the Purchase Price shall be subject to adjustment as set forth in
this Agreement. The Purchase Price shall be payable as follows:

2.1.2 Deposit. Within one (1) Business Day (as defined in Section 14.11 below)
following the date that this Agreement is signed and delivered by both Seller
and Purchaser, and the Escrow Agreement (as defined below) is signed and
delivered by all of Seller, Purchaser, and Escrow Agent, and as a condition
precedent to this Agreement being effective, Purchaser shall deliver to Chicago
Title Company (the “Escrow Agent”), by federal funds wire transfer, a cash
deposit in immediately available funds in the amount of TWENTY MILLION AND
NO/100 DOLLARS ($20,000,000.00) (together with any interest accrued thereon, the
“Deposit”). If Purchaser shall fail to deposit the Deposit with Escrow Agent
within the time period provided for above, Seller may at any time prior to
Escrow Agent’s receipt of the Deposit, terminate this Agreement by written
notice to Purchaser and Escrow Agent as its sole and exclusive remedy, in which
case this Agreement shall be null and void ab initio, and thereafter neither
party shall have any further rights or obligations to the other hereunder,
except for those which expressly survive the termination of this Agreement.
Prior to Purchaser’s making the Deposit, Seller, Purchaser and Escrow Agent
shall enter into an escrow agreement in the form of Exhibit B attached hereto
(the “Escrow Agreement”). Escrow Agent shall hold the Deposit in accordance with
this Agreement and the Escrow Agreement and shall disburse the Deposit to Seller
at Closing.

2.1.3 Balance of the Purchase Price. The balance of the Purchase Price due from
Purchaser at Closing (after crediting the Deposit and after application of
prorations and adjustments provided for in this Agreement) shall be paid by
Purchaser to Escrow Agent by federal funds wire transfer in immediately
available funds no later than 10:00 a.m. Pacific time on the Closing and
disbursed to Seller at Closing in accordance with Section 8.3.2 hereof.

ARTICLE 3

TITLE AND SURVEY.

3.1 State of Title to be Conveyed. Title to the Premises shall be conveyed to
Purchaser free from all liens, encumbrances, encroachments and other exceptions
to title except (i) those shown on the Commitment or the Survey (as such terms
are defined in Section 3.2 below) and not required to be cured by Seller in
accordance with this Article 3 (or if Purchaser elects not to obtain an Updated
Survey, any matters an Updated Survey would disclose), (ii) the Leases and
Licenses, (iii) matters caused by Purchaser or the activities of Purchaser or
its agents, employees, consultants, contractors and representatives on the
Property, (iv) real estate taxes, sewer rents and taxes, water rates and
charges, vault charges and taxes, business improvement district taxes and
assessments and any other governmental taxes, charges or assessments levied or
assessed against the Property, including, without limitation, any so-called
payments in lieu of taxes, in each case which are a lien but not yet due and
payable, subject to proration in accordance with Section 8.5.4 below, and
(v) applicable zoning and building ordinances and land use regulations and any
and all other present and future laws, rules, regulations, statutes, ordinances,
orders or other legal requirements affecting the Property (collectively, the
“Permitted Exceptions”). Notwithstanding anything to the contrary contained
herein, Seller agrees to cause to be removed or deleted from the title policy
issued to Purchaser at Closing pursuant to this Agreement (i) the lien(s) of any
existing mortgage financing and any and all related documents, and (ii) any
judgment, mechanics and materialmen’s liens, or other monetary liens on title to
the Property created by Seller (collectively, “Seller Liens”).

 

3



--------------------------------------------------------------------------------

3.2 Title Commitment and Survey. Seller has provided to Purchaser a title
insurance commitment dated July 24, 2012 (the “Commitment”) for an Owner’s
Policy of Title Insurance from Chicago Title Company (the “Title Company”),
covering the Land, together with copies of all instruments reflected as
exceptions set forth therein, as well as a copy of Seller’s existing ALTA survey
of the Land prepared by Triad Associates and dated July 19, 2012 (the “Existing
Survey”). Purchaser acknowledges receipt of the Commitment and Existing Survey
and hereby confirms and approves the Commitment, the Existing Survey, and any
matters that would be shown or disclosed on a current ALTA survey of the
Property (the “Updated Survey”; either of the Existing Survey or the Updated
Survey is referred to herein as the “Survey”) (all such matters that would be
shown or disclosed on the Updated Survey shall constitute Permitted Exceptions).
With respect to any title or survey matters first arising after the effective
date of the Commitment or the date of the most recent certification of the
Existing Survey and on or prior to the Closing that materially and adversely
affect the operation of the Property, other than any of the Permitted Exceptions
(to which Purchaser shall have no right to object), Purchaser shall have until
the earlier of (i) five (5) Business Days after Purchaser’s discovery of such
objections or (ii) the Closing Date to notify Seller in writing of Purchaser’s
objection thereto, and such matters shall be deemed “Title Objections.” In the
event Purchaser shall not timely notify Seller of any Title Objections, then
such matters shall thereafter be deemed to be Permitted Exceptions. In the event
Purchaser shall timely notify Seller of any Title Objections, Seller shall have
the right, but not the obligation, to cure such Title Objection(s) in its sole
and absolute discretion. Within three (3) Business Days after receipt of
Purchaser’s notice of Title Objection(s), with the Closing Date automatically
extended, if necessary, to allow for such response period, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure such Title
Objection(s). Failure of Seller to give such notice within said three
(3) Business Day period shall be deemed an election by Seller not to cure such
Title Objection(s). If Seller elects or is deemed to have elected not to cure
any Title Objection(s) specified in Purchaser’s notice, Purchaser shall have the
following options, to be given by written notice to the Seller within five
(5) Business Days after Purchaser’s receipt of Seller’s notice electing not to
cure such objection(s) (or, if Seller fails to deliver such notice, within five
(5) Business Days after the day on which Seller was required to deliver such
notice): (a) to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any matters objected to by Purchaser which
Seller has elected, or is deemed to have elected, not to cure (which such
matter(s) shall thereafter be deemed to be a Permitted Exception), without
reduction of the Purchase Price (provided that Purchaser shall have the right to
negotiate with the Title Company for the removal of such objected to items or
obtain endorsements with respect to such items), or (b) to terminate this
Agreement by sending written notice thereof to Seller and Escrow Agent, and upon
delivery of such notice of termination, this Agreement shall terminate and the
Deposit shall be returned to Purchaser, and thereafter neither party hereto
shall have any further rights, obligations or liabilities hereunder except for
those matters which expressly survive termination of this Agreement. Failure of
Purchaser to give such notice within said five (5) Business Day period shall be
deemed a disapproval by Purchaser of the Commitment and a termination of this
Agreement whereby Purchaser shall receive a return of its Deposit and thereafter
neither party hereto shall have any further rights, obligations or liabilities
hereunder except for those matters which expressly survive termination of this
Agreement.

 

4



--------------------------------------------------------------------------------

3.2.1 Non-Seller Liens. With respect to any judgment, mechanics and
materialmen’s liens, or other monetary liens on title to the Property that are
not Seller Liens first arising after the effective date of the Commitment and on
or prior to the Closing (“Non-Seller Liens”), Purchaser shall notify Seller of
Purchaser’s discovery of the Non-Seller Lien. Within five (5) Business Days
after Seller’s receipt of such notice, Seller shall notify Purchaser in writing
of Seller’s election either (a) to cure or bond off any such Non-Seller Lien in
a manner reasonably satisfactory to Purchaser and the Title Company, whereupon
Purchaser and Seller shall proceed to Closing in accordance with the terms and
conditions of this Agreement, or (b) not to cure or bond off any such Non-Seller
Lien, whereupon this Agreement shall terminate and the Deposit shall be returned
to Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except for those matters which expressly
survive termination of this Agreement.

ARTICLE 4

PURCHASER’S DUE DILIGENCE.

4.1 Purchaser’s Due Diligence. Purchaser acknowledges that the period of time
during which it had the right to perform and conduct such examinations and
investigations of the Property as Purchaser may desire, which may include,
without limitation, examination of all structural and mechanical aspects
thereof, review of the Property Information (as hereinafter defined),
examination of the title to the Property, reviewing the Survey, and determining
the compliance of the Property with all applicable laws, rules, codes and
regulations, expired on the Effective Date and that Purchaser shall have no
right to terminate this Agreement based on such examinations and investigations.
In connection with such examination, Seller made available (at reasonable times
and places and/or by providing Purchaser access to an online database) for
Purchaser’s review Seller’s files relating to the Property, including, without
limitation, maintenance records, environmental reports, records of income, taxes
and expenses, Leases, Licenses, tenant files, Contracts, and records of repairs
and capital improvements, in all cases to the extent in Seller’s possession or
control, but expressly excluding all documents and materials of a proprietary
nature, such as internal valuation analysis, projections, software, marketing
materials, and materials constituting the work product of Seller or its agents
and attorneys (collectively, the “Property Information”).

4.1.1 Access. Purchaser acknowledges that Seller has made the Property available
to Purchaser and its agents, employees, consultants and representatives for such
inspections and tests as Purchaser deems appropriate, at Purchaser’s sole cost
and expense. From and after the Effective Date, Seller shall, upon reasonable
notice and at reasonable times, make the Property available to Purchaser and its
investors for tours and inspections of the Property. Purchaser shall provide
notice to Seller at least one (1) Business Day prior to any entry onto the
Property by Purchaser or Purchaser’s agents, employees, consultants or
representatives. Seller shall have the right to have a representative present
during all or any of Purchaser’s inspections and tests. Purchaser will use
reasonable efforts to minimize interference with Seller’s operations at the
Property and the rights of tenants and licensees of the Property.

 

5



--------------------------------------------------------------------------------

Purchaser shall not alter or disturb the Property in any manner and Purchaser
shall not permit any mechanics’ liens to be filed against all or any part of the
Property. In the event Purchaser discovers any matter during the course of its
investigations and tests which may be reportable under applicable law, Purchaser
acknowledges and agrees that it shall not undertake any such reporting (unless
required by law), but shall notify Seller immediately of any such discovery.
Seller’s prior written consent shall be required prior to any invasive or
intrusive testing (including any environmental sampling or testing) and any
interviews of any tenants or licensees of the Property by Purchaser or its
agents, employees, consultants and representatives, and Seller shall have a
right to have a representative present during all tenant or licensee interviews.

4.1.2 Indemnity. Purchaser hereby agrees to indemnify, defend, and hold harmless
Seller, its partners, members, managers, affiliates, property manager, and their
respective officers, directors, agents, employees, and representatives
(collectively, the “Indemnified Parties”) from and against any and all liens,
claims, or damages of any kind or nature, including without limitation any
demands, actions or causes of action, assessments, losses, costs, expenses,
liabilities, interest and penalties, and reasonable attorneys’ fees suffered,
incurred, or sustained by any of the Indemnified Parties caused by the entry on
the Property by Purchaser or its agents, employees, consultants or
representatives or by Purchaser’s investigations of the Property (“Claims”)
unless such Claims arise or are caused by the negligence or willful misconduct
of Seller or any other Indemnified Parties. Notwithstanding anything to the
contrary in this Section, however, Purchaser shall not be responsible for any
losses, damages, liabilities, claims, causes of action, judgments, costs and
legal or other expenses suffered or incurred as a result of Purchaser’s (or that
of its agents, employees, consultants or representatives) mere discovery of any
existing condition at or on the Property and as long as Purchaser and its
agents, employees, consultants or representatives did not exacerbate or
aggravate such condition. Purchaser will promptly repair all damage to the
Property arising from Purchaser’s inspections or tests, including any damage
that may have been caused by Purchaser or its agents, employees, consultants or
representatives in the conduct of the review. Notwithstanding anything set forth
herein to the contrary, the indemnification and restoration obligations of
Purchaser in this Section 4.1.2 shall survive Closing or the earlier
termination, for any reason, of this Agreement. Purchaser shall provide to
Seller prior to its or its agents’, employees’, consultants’ or representatives’
entry on the Property certificates of liability insurance insuring Purchaser and
Seller in an amount not less than Two Million Dollars ($2,000,000.00).

4.2 As Is, Where Is.

4.2.1 Express Representations. Except as provided in the express representations
and warranties of Seller set forth in Sections 5.1 and 11.1 of this Agreement
and except as may be expressly set forth in the documents executed and delivered
by Seller at Closing (including any Seller Estoppels (as defined in
Section 7.1.2)), and subject to the limitations of time and money set forth in
Sections 5.4 and 10.2 herein (collectively, the “Express Representations”),
Seller does not, by the execution and delivery of this Agreement, and Seller
shall not, by the execution and delivery of any document or instrument executed
and delivered in connection with Closing, make any representation or warranty,
express or implied, of any kind or nature whatsoever, with respect to the
Property, and all such representations and warranties are hereby disclaimed.

 

6



--------------------------------------------------------------------------------

4.2.2 Disclaimed Matters. Without limiting the generality of the foregoing,
other than the Express Representations, Seller makes, and shall make, no express
or implied warranty as to matters of zoning, acreage, building square footage,
tax consequences, physical or environmental condition (including, without
limitation, laws, rules, regulations, orders and requirements pertaining to the
use, handling, generation, treatment, storage or disposal of any toxic or
hazardous waste or toxic, hazardous or regulated substance), valuation,
governmental approvals, governmental regulations or any other matter or thing
relating to or affecting the Property (collectively, the “Disclaimed Matters”).

4.2.3 No person acting on behalf of Seller is authorized to make, and by
execution hereof, Purchaser acknowledges that no person has made, any
representation, agreement, statement, warranty, guarantee or promise regarding
the Property or the transaction contemplated herein or the zoning, construction,
physical condition or other status of the Property except for the Express
Representations. No representation, warranty, agreement, statement, guarantee or
promise, if any, made by any person acting on behalf of Seller other than the
Express Representations will be valid or binding on Seller.

PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS,
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (I) VALUE;
(II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE SUITABILITY OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH MAY BE CONDUCTED THEREON,
INCLUDING, WITHOUT LIMITATION, THE POSSIBILITIES, IF ANY, FOR FUTURE DEVELOPMENT
OF THE PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (V) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (VI) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
INDOOR AND OUTDOOR ENVIRONMENT AIR QUALITY, WATER, SOIL AND GEOLOGY; (VII) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY FEDERAL, STATE, AND
LOCAL ENVIRONMENTAL PROTECTION, POLLUTION, HEALTH AND SAFETY OR LAND USE LAWS,
RULES, REGULATIONS, ORDINANCES, ORDERS, REQUIREMENTS OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED, THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED, THE COMPREHENSIVE

 

7



--------------------------------------------------------------------------------

ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE
SAFE DRINKING WATER ACT, AS AMENDED, THE HAZARDOUS MATERIALS TRANSPORTATION ACT,
AS AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, THE
TOXIC SUBSTANCE CONTROL ACT, AS AMENDED, AND REGULATIONS PROMULGATED UNDER ANY
OF THE FOREGOING AND ANALOGOUS STATE STATUTES AND REGULATIONS; (X) THE PRESENCE
OR ABSENCE OF HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTE AT, ON, UNDER,
OR ADJACENT TO THE PROPERTY (SUBSECTIONS IX AND X HEREIN COLLECTIVELY REFERRED
TO AS, “ENVIRONMENTAL MATTERS”); (XI) THE CONTENT, COMPLETENESS OR ACCURACY OF
THE PROPERTY INFORMATION, THE SURVEY OR THE COMMITMENT; (XII) THE CONFORMITY OF
THE IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE PROPERTY INCLUDING ANY
PLANS AND SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER;
(XIII) THE CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE
ZONING OR BUILDING REQUIREMENTS; (XIV) DEFICIENCY OF ANY UNDERSHORING, (XV)
DEFICIENCY OF ANY DRAINAGE; (XVI) THE FACT THAT ALL OR A PORTION OF THE PROPERTY
MAY BE LOCATED ON OR NEAR AN EARTHQUAKE FAULT LINE; (XVII) THE EXISTENCE OF
VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY; OR
(XVIII) ANY OTHER MATTER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING
BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY AND REVIEW INFORMATION AND
DOCUMENTATION AFFECTING THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTY, INFORMATION AND DOCUMENTATION, AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER, EXCEPT AS EXPRESSLY SET FORTH
IN THE EXPRESS REPRESENTATIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
ANY INFORMATION MADE AVAILABLE TO PURCHASER OR PROVIDED OR TO BE PROVIDED BY OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY
OR COMPLETENESS OF SUCH INFORMATION, EXCEPT AS EXPRESSLY SET FORTH IN THE
EXPRESS REPRESENTATIONS. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT PURCHASER
SHALL NOT BE ENTITLED TO RELY ON ANY REPORTS OR OTHER PROPERTY INFORMATION
SUPPLIED BY SELLER TO PURCHASER, EXCEPT AS SET FORTH IN THE EXPRESS
REPRESENTATIONS PURCHASER AGREES TO FULLY AND IRREVOCABLY RELEASE SELLER FROM
ANY AND ALL CLAIMS THAT PURCHASER MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER FOR ANY COSTS, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE
OF ACTION ARISING FROM SUCH INFORMATION OR DOCUMENTATION, EXCEPT TO THE EXTENT
ARISING OUT OF A BREACH BY SELLER OF A REPRESENTATION OR WARRANTY (SUBJECT TO
THE LIMITATIONS OF TIME AND MONEY SET FORTH IN SECTIONS 5.4 AND 10.2 HEREIN)
MADE IN THE EXPRESS REPRESENTATIONS. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER
BY ANY ORAL OR WRITTEN

 

8



--------------------------------------------------------------------------------

STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR THE
OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT
OR OTHER PERSON TO THE EXTENT NOT EXPRESSLY SET FORTH IN THE EXPRESS
REPRESENTATIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM
EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE
ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS AND DEFECTS, AND THAT SELLER
HAS NO OBLIGATIONS TO MAKE REPAIRS, REPLACEMENTS OR IMPROVEMENTS EXCEPT AS MAY
OTHERWISE BE EXPRESSLY STATED HEREIN. PURCHASER REPRESENTS, WARRANTS, AND
COVENANTS TO SELLER, WHICH REPRESENTATION, WARRANTY, AND COVENANT TO SELLER
SHALL SURVIVE THE CLOSING AND NOT BE MERGED WITH THE DEED, THAT, EXCEPT FOR
SELLER’S EXPRESS REPRESENTATIONS, PURCHASER IS RELYING SOLELY UPON PURCHASER’S
OWN INVESTIGATION OF THE PROPERTY.

BY INITIALING BELOW, PURCHASER ACKNOWLEDGES THAT (i) THIS SECTION 4.2 HAS BEEN
READ AND FULLY UNDERSTOOD, (ii) PURCHASER HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) PURCHASER
HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH IN THIS SECTION 4.2.

 

/RB/        /ER/

 

PURCHASER’S INITIALS

4.2.4 Waiver. Without in any way limiting any provision of this Section 4.2,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 6.1
of this Agreement, Purchaser hereby waives, releases and discharges any claim it
has, might have had, or may have against Seller with respect to (a) the
Disclaimed Matters, (b) subject to Article 9 of this Agreement, the condition of
the Property as of the Closing Date, (c) the past, present or future condition
or compliance of the Property with regard to any federal, state or local law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority or agency affecting the Property, including without limitation those
pertaining to Environmental Matters, or (d) any other state of facts that exists
with respect to the Property or any of the Property Information.

4.2.5 Waiver of Right to Receive Seller Disclosure Statement and Waiver of Right
to Rescind. The Land and Improvements constitutes “commercial real estate” as
defined in RCW 64.06. Purchaser waives the right to receive a seller disclosure
statement (a “Seller Disclosure Statement”) if required by RCW 64.06. RCW 64.06
provides that Purchaser may waive its right to receive the Seller Disclosure
Statement; provided, however, if the answer to any of the questions in the
section of the Seller Disclosure Statement entitled “Environmental” would be
“yes,” Purchaser may not waive the receipt of the “Environmental” section of the
Seller Disclosure Statement. By executing this Agreement, Purchaser acknowledges
that (i) Purchaser has received, approved and accepted the “Environmental”
section of the Seller Disclosure Statement, a copy of which is attached to this
Agreement as Schedule 4.2.5 and (ii) Purchaser waives its right to receive any
of the other sections of the Seller Disclosure Statement.

 

9



--------------------------------------------------------------------------------

Purchaser further agrees that any information discovered by Purchaser concerning
the Property shall not obligate Seller to prepare and deliver to Purchaser a
revised or updated Seller Disclosure Statement. Purchaser hereby waives any
right to receive any updated or revised Seller Disclosure Statement, regardless
of the source of any new information. Purchaser further warrants that it is a
sophisticated purchaser who is familiar with the ownership and development of
real estate projects similar to the Property and Purchaser has or will have
adequate opportunity to complete such independent inspections of the Property it
deems necessary, and will acquire the Property solely on the basis of and in
reliance upon such examinations and not on any information provided in any
Seller Disclosure Statement or otherwise provided or to be provided by Seller
(other than as expressly provided in this Agreement).

PURCHASER HEREBY WAIVES, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, THE RIGHT TO
RESCIND THIS AGREEMENT PURSUANT TO ANY PROVISION OF RCW 64.06. IT IS THE INTENT
OF PURCHASER AND SELLER, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, THAT ANY
SELLER DISCLOSURE STATEMENT PROVIDED BY SELLER WILL NOT BE RELIED UPON BY
PURCHASER, AND SHALL GIVE PURCHASER NO RIGHTS WITH RESPECT TO SELLER OR UNDER
THIS AGREEMENT. THIS WAIVER OF THE RIGHT TO RESCIND APPLIES TO THE SELLER
DISCLOSURE STATEMENT PROVIDED ON OR BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT
AND APPLIES PROSPECTIVELY TO ANY UPDATED OR REVISED SELLER DISCLOSURE STATEMENTS
THAT MAY BE PROVIDED BY SELLER TO PURCHASER.

/RB/        /ER/

 

PURCHASER’S INITIALS

ARTICLE 5

REPRESENTATIONS AND WARRANTIES.

5.1 Seller’s Representations and Warranties. As a material inducement for
Purchaser to enter into this Agreement, Seller represents to Purchaser, as of
the Effective Date, as follows:

5.1.1 Organization. Seller is duly formed and validly existing under the laws of
the jurisdiction of its organization and is qualified to transact business in
the jurisdiction where the Property is located.

5.1.2 Authority/Consent. Seller possesses all requisite power and authority, and
has taken all actions required by its organizational documents and applicable
law, to execute and deliver this Agreement and will, by Closing, have taken all
actions required by its organizational documents and applicable law to
consummate the transactions contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

5.1.3 Litigation. Except as may be disclosed on Schedule 5.1.3 attached hereto,
to Seller’s knowledge, no action, suit or other proceeding (including, but not
limited to, any condemnation action) is pending that concerns or involves the
Property. To Seller’s knowledge, no action, suit or other proceeding (including,
but not limited to, any condemnation action) has been threatened in writing that
concerns or involves the Property which would, if determined adversely to
Seller, materially and adversely affect the use or value of the Property or
affect Seller’s ability to fulfill its obligations under this Agreement.

5.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.

5.1.5 Contracts. Except for the Contracts referenced on Schedule 1.6 and subject
to Section 6.1.3 below, there are no material contracts or agreements with
respect to the Property to which Seller is a party or by which it is bound
relating to construction, architectural services, parking, maintenance or other
supplies or services, management, leasing or brokerage services, or any
equipment leases that are currently in effect and will be in effect after
Closing.

5.1.6 Employees. Seller has no employees.

5.1.7 Leases.

(i) Except for the Leases and Licenses referenced on Schedule 1.4, and leases,
licenses, or other occupancy agreements which may be entered into by Seller
pursuant to Section 6.1.1 hereof, there are no leases, rental agreements,
license agreements or other occupancy agreements to which Seller is a party
currently in effect which will affect the Property after Closing.

(ii) The Leases and Licenses have not been amended except as set forth on
Schedule 1.4.

(iii) Each Lease and each License is in full force and effect.

(iv) Seller has provided or will provide Purchaser with complete copies of all
Leases and Licenses, including all amendments thereto in Seller’s possession.

(v) Except as may be described in Schedule 5.1.7(v) attached hereto, which is a
true and complete list of all outstanding amounts of tenant improvement
allowances owed under the Leases and Licenses as of the Effective Date (whether
designated as Seller’s Obligation or Purchaser’s Obligation hereunder), all
tenant improvement allowances currently due and payable by Seller as landlord or
licensor under or in connection with the current terms of the Leases and
Licenses have been paid in full.

 

11



--------------------------------------------------------------------------------

(vi) Attached hereto as Schedule 1.5 is a true and complete list of security
deposits currently held by Seller, as landlord or licensor, under the Leases and
Licenses.

(vii) Except as set forth on Schedule 5.1.7(vii) attached hereto, Seller has
neither given nor received any notices of material default under any of the
Leases or Licenses, which default remains uncured.

5.1.8 Commissions. All brokerage and leasing commissions currently due and
payable by Seller with respect to the current terms of the Leases and Licenses
have been paid in full, other than those specified in Schedule 5.1.8, which is a
true and complete list of all outstanding brokerage and leasing commissions owed
by Seller as of the Effective Date, whether designated as Seller’s Obligation or
Purchaser’s Obligation hereunder, whether or not currently payable.

5.1.9 Violations of Law. Except as set forth on Schedule 5.1.9 or as may be
included in the Property Information, Seller has not received written notice
from any governmental authority of any material violation of any federal, state,
county or municipal laws, ordinances, orders, regulations and requirements
affecting the Property or any portion thereof (including the conduct of business
operations thereon) which violation remains unresolved and which violation would
materially and adversely affect the Property or the operation thereof.

5.1.10 Environmental Reports. Complete copies of all final
environmental/hazardous waste studies and reports relating to the Property which
are in Seller’s possession (collectively, the “Environmental Reports”) have been
furnished or will be furnished to Purchaser.

5.1.11 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” (as those terms are defined in the Internal Revenue Code
of 1986, as amended, and related Income Tax Regulations).

5.1.12 No Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Seller is a
party or by which Seller or the Property is bound.

5.1.13 OFAC. Neither Seller nor, to Seller’s knowledge, any of its equity
owners, nor to Seller’s knowledge any of their respective employees, officers or
directors, is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Assets
Control of the Department of the Treasury (“OFAC”), (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any similar
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.

 

12



--------------------------------------------------------------------------------

5.2 Purchaser’s Representations and Warranties. As a material inducement for
Seller to enter into this Agreement, Purchaser represents to Seller, as of the
Effective Date, as follows:

5.2.1 Organization. Purchaser is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its organization and, as of the
Closing Date, will be qualified to transact business in the jurisdiction where
the Property is located.

5.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will, by Closing, have taken all actions required by its
organizational documents and applicable law to consummate the transactions
contemplated in this Agreement.

5.2.3 OFAC. Neither Purchaser nor any of its equity owners, nor to Purchaser’s
knowledge any of their respective employees, officers or directors, is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any similar statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other similar governmental action.

5.2.4 No Conflicts. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not: (i) violate any judgment, order, injunction, or decree to which Purchaser
is subject, or (ii) conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Purchaser is
a party or by which Purchaser is bound.

5.2.5 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Purchaser’s
knowledge, has been threatened in writing, against Purchaser.

5.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge, without independent
investigation or inquiry, of McClure Kelly, who Seller represents is a senior
vice president of Seller’s affiliate and has been associated with the Property
for at least the last five (5) years. There shall be no personal liability on
the part of McClure Kelly arising out of any representations or warranties made
herein or otherwise. To the extent a Tenant Estoppel (defined in Section 6.5
below) is provided to Purchaser which sets forth information with respect to any
item as to which Seller has made a representation or warranty (including in a
Seller Estoppel), then Seller’s representations and warranties with respect to
such information will thereafter be null and void and of no further force and
effect and Purchaser shall rely exclusively on the information in such Tenant
Estoppel.

 

13



--------------------------------------------------------------------------------

5.4 Survival. All of the representations and warranties set forth in this
Article 5, and any representations made by Seller in a Seller Estoppel, shall
survive the Closing for a period of nine (9) months (“Survival Period”), subject
to the provisions of Article 10 of this Agreement. Purchaser shall provide
Seller with written notice (a “Notice of Breach”) of any alleged breach or
failure of any representation or warranty made by Seller and specifying the
nature thereof within thirty (30) days after Purchaser’s discovery of such
alleged breach or failure. Purchaser shall commence any action, suit, or
proceeding with respect to any breach or failure that is the subject of the
Notice of Breach, if at all, on or before the date that is thirty (30) days
after the expiration of the Survival Period (the “Suit Deadline”). Seller
acknowledges and agrees that the resolution of such action, suit, or proceeding
may not occur until after the expiration of the Survival Period and the Survival
Period shall be deemed to be tolled with respect to (and only with respect to)
any alleged breach or failure of a representation or warranty of which Seller
receives a Notice of Breach before the expiration of the Survival Period,
provided Purchaser files an action, suit or proceeding with respect thereto
prior to the Suit Deadline. Notwithstanding the foregoing to the contrary,
Seller shall have no liability in connection with this Agreement by reason of
any inaccuracy of a representation or warranty if, and to the extent that, such
inaccuracy is disclosed to Purchaser or otherwise included in the Property
Information or known to Purchaser at the time of the Closing, and Purchaser
elects, nevertheless, to consummate the transaction contemplated hereby.

ARTICLE 6

COVENANTS OF SELLER PRIOR TO CLOSING.

6.1 Operation of Property. From the Effective Date until the Closing, Seller
shall operate the Property in accordance with the terms of this Section 6.1.

6.1.1 From the Effective Date until the Closing, Seller shall continue to
operate, maintain and repair the Property in the ordinary course of business and
to the standard that Seller has operated the Property to date, but shall not
take any of the following actions after the Effective Date without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned and which consent shall be deemed granted in the event
that Purchaser fails to respond to a written request for its consent within
three (3) Business Days: (a) make or permit to be made any material alterations
to or upon the Property (provided, however, Purchaser’s consent shall not be
required for repairs or other work of an emergency nature, as required by law,
or under any Lease or License, provided that Seller shall notify Purchaser of
such work as soon as practicable), (b) enter into any contracts for the
provision of services and/or supplies to the Property which are not terminable
without premium or penalty by Purchaser upon no more than thirty (30) days’
prior written notice, or amend or modify any of the Contracts in any material
respect, unless such Contract, as amended, may be terminated without premium or
penalty by Purchaser upon no more than thirty (30) days’ prior written notice,
(c) enter into any leases, licenses, or other occupancy agreements with respect
to the Property or any part thereof, or extend (except pursuant to a provision
of the existing Lease or License), terminate or cancel (except in the event of a
tenant default), or otherwise amend (except pursuant to a provision of the
existing Lease or License) any of the Leases or Licenses, (d) remove or permit
the removal from the Property of any fixtures, mechanical equipment, or any
other item included in the Property except when replaced with items of equal or
greater quality and value by Seller prior to Closing, and except for the use and
consumption at the Property of inventory, office and other supplies and spare
parts, and the replacement of worn out,

 

14



--------------------------------------------------------------------------------

obsolete and defective tools, equipment and appliances, in each case in the
ordinary course of business, (e) subject to Section 6.6 below, settle,
compromise, withdraw or terminate any real estate tax appeal or proceeding
affecting the Property other than any relating solely to periods prior to tax
year 2012, or (f) grant any easements or title encumbrances that will affect the
Property after the Closing Date. Notwithstanding anything to the contrary
contained herein, if any lease, license or other agreement, or an amendment,
modification, renewal, or extension thereto, is entered into by Seller without
Purchaser’s consent to the extent such consent is required under this Agreement
(either before or after the Effective Date), Seller shall be solely responsible
for the payment of all tenant improvement allowances, leasing commissions, free
rent, or other tenant inducement costs (collectively, “New Lease Costs”). Except
to the extent Seller has paid New Lease Costs prior to Closing, Purchaser shall
receive a credit of all unpaid New Lease Costs at Closing.

6.1.2 Notwithstanding the foregoing, Seller shall have no obligation to
Purchaser to make or perform any capital repairs or replacements unless required
to do so to meet its obligations as landlord under the Leases or by applicable
law.

6.1.3 Not later than the Effective Date, Purchaser may deliver a written notice
to Seller setting forth which, if any, of the Contracts Purchaser has elected to
have Seller terminate. Seller shall be obligated to deliver notices of
termination at Closing terminating those Contracts that Seller is timely
notified hereunder to terminate by Purchaser (which shall include, without
limitation, any contracts or agreements affecting the Property not listed on
Schedule 1.6), provided that (i) such Contracts are terminable in accordance
with their terms and (ii) Seller shall be responsible for, and shall indemnify,
defend and hold harmless Purchaser from and against any penalties, fees, costs,
expenses, liabilities and damages (including without limitation reasonable
attorneys’ fees) arising from such termination. At Closing, Seller shall assign
to Purchaser, to the extent assignable, and Purchaser shall assume, the
Contracts pursuant to the Assignment and Assumption Agreement (as defined in
Section 8.2.1.4). Notwithstanding anything contained herein to the contrary,
Seller agrees to cause the existing property management agreement between Seller
and BCSP V Property Management LLC (the “Property Management Agreement”), the
existing Leasing Services Agreement between Seller and Broderick Group, Inc.
(the “Exclusive Office Leasing Agreement”), and the Leasing Services Agreement
between Seller and Wallace Properties, Inc. (the “Exclusive Retail Leasing
Agreement”) to be terminated effective as of the Closing Date at Seller’s sole
cost and expense and Purchaser shall assume no obligations arising from the
Property Management Agreement, the Exclusive Office Leasing Agreement, and the
Exclusive Retail Leasing Agreement.

6.2 Notices. Promptly after receipt, Seller shall provide Purchaser with true
and complete copies of any written notices that Seller receives from any
governmental authority with respect to (i) any special assessments or proposed
increases in the valuation of the Property; (ii) any condemnation or eminent
domain proceedings affecting the Property or any portion thereof; or (iii) any
material violation of any environmental law or any zoning, health, fire, safety
or other law, regulation or code applicable to the Property. In addition, Seller
shall deliver or cause to be delivered to Purchaser, promptly upon the giving or
receipt thereof by Seller, true and complete copies of any written notices of
default given or received by Seller under any of the Leases or Licenses.

 

15



--------------------------------------------------------------------------------

6.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing which is instituted after the
Effective Date and which concerns or affects Seller or the Property, including
without limitation any such matters (such as slip and fall and similar claims)
that are covered by Seller’s insurance.

6.4 Insurance. Prior to Closing, Seller will maintain Seller’s existing
insurance coverage with respect to the Property.

6.5 Tenant Estoppels. Seller shall request and use commercially reasonable
diligent efforts to obtain from each of the tenants under a Lease an estoppel
certificate in substantially the form of Exhibit C-1 attached hereto, provided,
however, if such tenant’s Lease attaches or prescribes a form of, or content of,
an estoppel certificate, such tenant may deliver an estoppel certificate
conforming to such tenant’s Lease (collectively, the “Tenant Estoppels”).

6.6 Tax Reduction Proceedings. Seller may file and/or prosecute an application
for the reduction of the assessed valuation of the Property or any portion
thereof for real estate taxes or a refund of real estate taxes previously paid
(a “Tax Certiorari Proceeding”) to the City of Bellevue for any fiscal year.
Seller shall have the right to withdraw, settle or otherwise compromise Tax
Certiorari Proceedings affecting real estate taxes assessed against the Property
(i) for any fiscal period prior to the fiscal year in which the Closing shall
occur without the prior consent of Purchaser, and (ii) for the fiscal year in
which the Closing shall occur or any fiscal year thereafter, provided Purchaser
shall have consented with respect thereto, which consent shall not be
unreasonably withheld, conditioned or delayed and which consent shall be deemed
granted in the event that Purchaser fails to respond to a written request for
its consent within five (5) Business Days. The amount of any tax refunds (net of
attorneys’ fees and other costs of obtaining such tax refunds) with respect to
any portion of the Property for the tax year in which the Apportionment Time (as
defined in Section 8.5.3 below) occurs shall be apportioned between Seller and
Purchaser as of the Apportionment Time with a prior allocation of the portion
thereof which must be returned to tenants or licensees pursuant to the terms of
the Leases or Licenses; and notwithstanding anything to the contrary contained
herein, Seller hereby agreeing to be responsible for the return of such refund
to such tenants or licensees for the period up to and including the
Apportionment Time and Purchaser having such obligation for the return of such
refunds attributable to the period from and after the Closing Date. If, in lieu
of a tax refund, a tax credit is received with respect to any portion of the
Property for the tax year in which the Apportionment Time occurs, then with a
prior allocation of the portion thereof which must be returned to tenants or
licensees pursuant to the terms of their Leases or Licenses in the same manner
as set forth above, (x) within thirty (30) days after receipt by Seller or
Purchaser, as the case may be, of evidence of the actual amount of such tax
credit (net of attorneys’ fees and other costs of obtaining such tax credit),
the tax credit apportionment shall be readjusted between Seller and Purchaser,
and (y) upon realization by Purchaser of a tax savings on account of such
credit, Purchaser shall pay to Seller an amount equal to the savings realized
(as apportioned). All refunds, credits or other benefits applicable to any
fiscal period prior to the fiscal year in which the Closing shall occur shall
belong solely to Seller (and Purchaser shall have no interest therein) and, if
the same shall be paid to Purchaser or anyone acting on behalf of Purchaser,
same shall be paid to Seller within five (5) days following receipt thereof. The
provisions of this Section 6.6 shall survive the Closing. Seller shall
indemnify, defend, and hold Purchaser and the Property

 

16



--------------------------------------------------------------------------------

harmless from and against any actions, claims, costs, expenses, damages, and/or
liabilities arising out of, or relating to, any Tax Certiorari Proceeding or
such contest or challenge undertaken by Seller, but Seller’s obligation to so
indemnify, defend, and hold Purchaser and the Property harmless shall terminate
on the expiration of the Survival Period.

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING.

7.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date of the following conditions, any of which may be waived in writing
by Purchaser in Purchaser’s sole and absolute subjective discretion:

7.1.1 Title. A final examination of the title to the Land by the Title Company
shall disclose no title exceptions except for the Permitted Exceptions and other
matters approved or deemed approved by Purchaser in accordance with this
Agreement, and Title Company shall be irrevocably committed to issue to
Purchaser a standard ALTA owner’s title insurance policy insuring title to the
Property in the amount of the Purchase Price, subject only to the Permitted
Exceptions and such other matters so approved or deemed approved by Purchaser.

7.1.2 Tenant Estoppels. Seller shall have obtained and delivered to Purchaser,
at least one (1) Business Day before the Closing Date, executed Tenant Estoppels
from tenants comprising at least seventy-five percent (75%) of the occupied
rentable area of the Building, including a Tenant Estoppel from (a) HDR
Engineering, Inc., (b) Intelius, Inc., (c) Sucker Punch Productions, LLC, and
(d) Global Scholar, Inc. (the “Required Estoppel Percentage”), with such Tenant
Estoppels not indicating any material defaults under the applicable Lease or any
material inconsistencies with respect to the facts or information set forth in
the applicable Lease, except to the extent the same have been disclosed in
Schedule 5.1.7(vii). If necessary to achieve the Required Estoppel Percentage
for the Building, Seller, at its option, may deliver to Purchaser a
representation letter substantially in the form of Exhibit C-2 (each, a “Seller
Estoppel”) with respect to one or more Leases; provided, however, such Seller
Estoppels shall not collectively represent in excess of ten percent (10%) of the
occupied rentable area of the Building. Seller’s liability under each Seller
Estoppel shall expire and be of no further force or effect on the earlier of:
(A) nine (9) months following the Closing Date, or (B) the date that Purchaser
receives a Tenant Estoppel (not indicating any material defaults under the
applicable Lease or any material inconsistencies with respect to the facts or
information set forth in the applicable Lease, except to the extent the same
have been disclosed in Schedule 5.1.7(vii)) from the applicable tenant. In
addition, Seller’s liability under any Seller Estoppel shall be subject to the
limitations of Sections 5.4 and 10.2 hereof. A Tenant Estoppel shall be deemed
acceptable regardless of whether a guarantor of the Lease executes the joinder
by guarantor contained in the Tenant Estoppel; provided, however, that in such
instances where the applicable guaranty requires the guarantor to execute an
estoppel, such guarantor estoppel shall be (i) required to be deemed an
acceptable Tenant Estoppel, and (ii) in substantially the form of, and to the
extent required by, the applicable guaranty.

 

17



--------------------------------------------------------------------------------

7.1.3 Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents required to be delivered under Section 8.2.1 of this
Agreement.

7.1.4 Covenants, Representations and Warranties. Seller shall not be in material
breach of any of covenants, representations and warranties it has made in this
Agreement. In addition, there shall not exist any facts or circumstances that
would make any of the Seller’s Express Representations untrue in any material
respect as of the Closing Date. Notwithstanding the foregoing, if a change in
circumstances beyond the reasonable control of Seller occurs after the Effective
Date which is not otherwise a breach or default by Seller under the terms of
this Agreement and such change of circumstances requires a representation and
warranty made by the Seller to be modified in order for such representation and
warranty to be accurate as of Closing, then the representation and warranty
shall be deemed remade as so modified, and Seller shall not be in breach of or
in default under this Agreement by virtue of such change in circumstances or
modification.

7.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date of
the following conditions, any of which may be waived in writing by Seller, in
Seller’s sole and absolute subjective discretion:

7.2.1 Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.

7.2.2 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date. Notwithstanding the foregoing, if a
change in circumstances beyond the reasonable control of Purchaser occurs after
the Effective Date that is not otherwise a breach or default by Purchaser under
the terms of this Agreement and such change of circumstances requires a
representation and warranty made by the Purchaser to be modified in order for
such representation and warranty to be accurate as of Closing, then the
representation and warranty shall be deemed remade as so modified, and Purchaser
shall not be in breach of or in default under this Agreement by virtue of such
change in circumstances or modification.

7.2.3 Delivery of Closing Documents and Payment of Purchase Price. Purchaser
shall have delivered each of the Closing Documents required to be delivered
under Section 8.3.1 of this Agreement and shall have paid into escrow the
balance due of the Purchase Price.

7.3 Failure of a Condition.

7.3.1 General. If any condition precedent to Purchaser’s obligation to close the
transactions contemplated by this Agreement, as set forth in Section 7.1 of this
Agreement, has not been satisfied on or before the Closing Date, then Purchaser
shall give notice to Seller of the condition or conditions that Purchaser
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice (with the
Closing Date automatically being extended to accommodate such ten (10) Business
Day period),

 

18



--------------------------------------------------------------------------------

then Purchaser may terminate this Agreement by written notice to Seller and
Escrow Agent, whereupon neither party shall have any further rights or
obligations hereunder (other than any obligations of either party that expressly
survive termination) and the Deposit shall be returned to Purchaser.
Notwithstanding anything contained herein to the contrary, if any of the
conditions precedent to Purchaser’s obligation to close, as set forth in
Section 7.1 of this Agreement, are not satisfied within the ten (10) Business
Day period specified above and the same are reasonably susceptible of being
cured, Seller shall have the right to extend such period from time to time in
which to satisfy the unsatisfied condition for a period of up to thirty
(30) additional days in the aggregate, by giving written notice thereof to the
Purchaser and Escrow Agent within the initial ten (10) Business Day period
referenced above or, for periods thereafter during such thirty (30) day period,
by giving at least two (2) Business Days’ written notice thereof to the
Purchaser and Escrow Agent from time to time (still subject to the thirty
(30) day aggregate maximum described above), provided the first written
extension notice was given during the initial ten (10) Business Day period
referenced above. Purchaser shall have the right to waive the unsatisfied
condition or conditions by written notice to Seller and Escrow Agent given
within five (5) Business Days after expiration of the applicable satisfaction
period without satisfaction having occurred, in which event the Closing Date
shall be the date that is five (5) Business Days after Seller’s receipt of
Purchaser’s waiver notice. It is understood and agreed that the failure of any
condition set forth in Section 7.1 hereof that is not reasonably susceptible of
being cured within the time allotted shall not constitute a default, breach of a
covenant, or other failure to perform by Seller hereunder unless such failed
condition was caused by Seller’s willful and intentional actions in violation of
its covenants, representations and warranties it has made in this Agreement.

If any condition precedent to Seller’s obligation to close the transactions
contemplated by this Agreement, as set forth in Section 7.2 of this Agreement,
has not been satisfied on or before the Closing Date, then Seller shall give
notice to Purchaser of the condition or conditions that Seller asserts are not
satisfied. If the conditions specified in such notice are not satisfied within
ten (10) Business Days after receipt of such notice (with the Closing Date
automatically being extended to accommodate such ten (10) Business Day period),
then Seller may terminate this Agreement by written notice to Purchaser and
Escrow Agent, whereupon neither party shall have any further rights or
obligations hereunder (other than any obligations of either party that expressly
survive termination) and the Deposit shall be returned to Purchaser (unless the
applicable conditions are not satisfied due to a default by Purchaser under this
Agreement, in which case the Deposit shall be paid to Seller). Notwithstanding
anything contained herein to the contrary, if any of the conditions precedent to
Seller’s obligation to close, as set forth in Section 7.2 of this Agreement, are
not satisfied within the ten (10) Business Day period specified above and the
same are reasonably susceptible of being cured, Purchaser shall have the right
to extend such period in which to satisfy the unsatisfied condition for a period
of up to thirty (30) additional days, by giving written notice thereof to the
Seller and Escrow Agent within the initial ten (10) Business Day period
referenced above. Seller shall have the right to waive the unsatisfied condition
or conditions by written notice to Purchaser and Escrow Agent given within five
(5) Business Days after expiration of the applicable satisfaction period without
satisfaction having occurred, in which event the Closing Date shall be the date
that is five (5) Business Days after Purchaser’s receipt of Seller’s waiver
notice. It is understood and agreed that the failure of any condition set forth
in Section 7.2 hereof that is not reasonably susceptible

 

19



--------------------------------------------------------------------------------

of being cured within the time allotted shall not constitute a default, breach
of a covenant, or other failure to perform by Purchaser hereunder unless such
failed condition was caused by Purchaser’s willful and intentional actions in
violation of its covenants, representations and warranties it has made in this
Agreement. Notwithstanding the foregoing or anything set forth herein to the
contrary, in no event shall the Closing Date be extended with respect to
Purchaser’s failure to fund into escrow the balance of the Purchase Price due at
Closing as required under this Agreement, unless expressly agreed by Seller in
writing in Seller’s sole and absolute discretion.

7.3.2 Waiver. If the transaction contemplated by this Agreement closes, the
parties shall be deemed to have waived any and all unmet or unsatisfied
conditions subject to the provisions of Sections 5.4 and 10.2 hereof.

ARTICLE 8

CLOSING.

8.1 Closing Date. The consummation of the transactions contemplated hereby (the
“Closing”) shall be conducted by delivery of documents and funds in escrow to
Escrow Agent on the date that is twenty (20) days after the Effective Date (the
“Designated Closing Date, as such date may be extended in accordance with this
Agreement, the “Closing Date”); TIME BEING STRICTLY OF THE ESSENCE. Purchaser
and Seller agree to finalize and execute all documents necessary for the
consummation of the transaction contemplated herein, including, but not limited
to, the Settlement Statement (as defined in Section 8.2.1.7), and to deliver all
such documents to the Escrow Agent in escrow not later than 5:00 p.m. (Pacific
time) on the Business Day immediately preceding the Closing Date to ensure the
orderly and timely close of escrow and disbursement of all funds necessary for
Closing by not later than 11:00 a.m. (Pacific time) on the Closing Date.

8.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

8.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:

8.2.1.1 Special Warranty Deed substantially in the form of Exhibit D hereto (the
“Deed”);

8.2.1.2 Bill of Sale, substantially in the form of Exhibit E hereto;

8.2.1.3 Assignment and Assumption Agreement with respect to the Leases and
Licenses, substantially in the form of Exhibit F-1 hereto;

8.2.1.4 Assignment and Assumption Agreement with respect to the Contracts,
Permits and Intangibles, substantially in the form of Exhibit F-2 hereto (the
“Assignment and Assumption Agreement”);

 

20



--------------------------------------------------------------------------------

8.2.1.5 Certificate of Non-Foreign Status, substantially in the form of
Exhibit G hereto;

8.2.1.6 Letters to each tenant under the Leases and each licensee under the
Licenses, substantially in the form of Exhibit H hereto, notifying tenants and
licensees of the conveyance of the Property to Purchaser and advising them that,
following the Closing Date, all future payments of rent are to be made to
Purchaser or at Purchaser’s direction;

8.2.1.7 Settlement statement prepared by Escrow Agent showing all of the
payments, adjustments and prorations provided for in Section 8.5 of this
Agreement or otherwise agreed upon by Seller and Purchaser (the “Settlement
Statement”);

8.2.1.8 Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property, including without limitation a real estate tax affidavit;

8.2.1.9 Subject to Section 7.1.4 of this Agreement, a certificate signed by
Seller stating that each of Seller’s representations and warranties contained in
Section 5.1 of this Agreement is true and correct in all material respects,
provided, however, that if any of the representations and warranties have
changed since the Effective Date, then Seller shall revise the representations
and warranties to conform to the changed circumstances and shall set forth such
changed representations and warranties in such certificate;

8.2.1.10 An Owner’s Affidavit substantially in the form of Exhibit I attached
hereto (the “Owner’s Affidavit”). Seller shall also deliver to the Title Company
and Purchaser such evidence as may be reasonably required by the Title Company
with respect to the authority of the person(s) executing the Deed and the other
documents required to be executed by Seller on behalf of Seller;

8.2.1.11 Evidence of the termination of the Property Management Agreement and
Exclusive Leasing Agreement effective as of the Closing Date and copies of
notices of termination of such other Contracts as are to be terminated in
accordance with Section 6.1.3; and

8.2.1.12 Such transfer documentation as may be necessary to transfer all tenant
security deposits held by Seller under the Leases or Licenses in the form of a
letter of credit (“Letters of Credit”) or any other non-cash form.

8.2.2 Original Property Information Documents. Seller will deliver to Purchaser,
or make available to Purchaser at the Property, the following documents in
Seller’s possession: (a) originals of all Leases, Licenses, Contracts and
Permits, and all amendments thereto, (b) originals (or if originals are not
available, copies) of all plans, specifications, warranties, guaranties,
instructional manuals, and other materials relating to the Improvements, and
(c) originals or legible copies of all invoices and documents relating to annual
tenant reconciliation schedule for the calendar years 2009, 2010, and 2011, as
well as year to date.

 

21



--------------------------------------------------------------------------------

8.2.3 Keys. Seller will deliver to Purchaser, or make available to Purchaser at
the Property, all keys to the Improvements in the possession or subject to the
control of Seller, including, without limitation, master keys as well as
combinations, card keys and cards for the security systems, if any.

8.2.4 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 8.5.1 of this Agreement.

8.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

8.3.1 Closing Documents. Purchaser shall execute, acknowledge (if necessary) and
deliver originals of the following documents:

8.3.1.1 Bill of Sale in the form of Exhibit E hereto;

8.3.1.2 Assignment and Assumption Agreement with respect to the Leases and
Licenses in the form of Exhibit F-1 hereto;

8.3.1.3 Assignment and Assumption Agreement;

8.3.1.4 Settlement Statement;

8.3.1.5 Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property, including without limitation a real estate tax affidavit;

8.3.1.6 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and

8.3.1.7 A certificate signed by Purchaser stating that each of Purchaser’s
representations and warranties contained in Section 5.2 of this Agreement is
true and correct in all material respects, provided, however, that if any of the
representations and warranties have changed since the Effective Date, then
Purchaser shall revise the representations and warranties to conform to the
changed circumstances and shall set forth such changed representations and
warranties in such certificate.

8.3.2 Payment of Consideration. Purchaser shall fund to Escrow Agent a sum equal
to the remaining portion of the Purchase Price owed by Purchaser in accordance
with Section 2.1.3 of this Agreement. As part of the Closing under this
Agreement, in accordance with this Agreement and the Escrow Agreement, Escrow
Agent shall disburse, via federal funds wire transfer of immediately available
funds, to an account designated by Seller in a written notice to Escrow Agent
delivered on or prior to the Closing Date, with such notice to contain all
information necessary for Escrow Agent to effectuate such transfer, the amount
due to Seller as shown on the Settlement Statement.

 

22



--------------------------------------------------------------------------------

8.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 8.5.1 of this Agreement.

8.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
Escrow Agent and in accordance with this Agreement and the Escrow Agreement.

8.5 Costs and Adjustments at Closing. Seller shall prepare and submit to
Purchaser for Purchaser’s review, at least five (5) Business Days prior to the
Closing Date, a draft proration statement setting forth the prorations and
adjustments contemplated by this Agreement. Once Seller and Purchaser have
agreed on such proration statement, and at least three (3) Business Days prior
to the Closing Date, Seller and Purchaser shall submit the same to the Escrow
Agent and the Escrow Agent shall prepare the Settlement Statement and submit the
same to Seller and Purchaser for their approval at least two (2) Business Days
prior to the Closing Date.

8.5.1 Transaction Expenses. Any closing or escrow fees of Escrow Agent shall be
paid fifty percent (50%) by Seller and fifty percent (50%) by Purchaser. Seller
shall pay (i) all costs and fees for Seller’s representatives and consultants
(except as set forth in this Section 8.5.1 below), (ii) all fees and costs
associated with the recording of the Deed and the delivering title to the
Property in the condition required by Article 3 of this Agreement; (iii) all
transfer taxes associated with the transfer of the Property to Purchaser; and
(iv) all costs and fees for title examination, title insurance and related title
company charges associated with the issuance of the Commitment and the payment
of the premium for the Owner’s Policy of Title Insurance (but solely with
respect to the basic ALTA Owner’s Policy of Title Insurance without any
endorsements or extended coverage). Purchaser shall pay (or reimburse Seller
for) (i) all costs and fees for title examination, title insurance and related
title company charges associated with any endorsements to the Owner’s Policy of
Title Insurance or any extended coverage and the issuance of any mortgagee’s
title insurance policy and any updates or endorsements thereto required by such
mortgagee, (ii) all costs associated with the Survey or any updates thereto
ordered by either Seller or Purchaser or required by Purchaser’s mortgagee (if
any), (iii) all costs associated with Purchaser’s due diligence studies and
investigations of the Property, (iv) all costs associated with Purchaser’s
financing of its purchase of the Property, including, without limitation, all
recording fees and taxes, (v) all costs associated with any state and local
recordation tax, documentary and other taxes and stamps, and any recording fees
or mortgage taxes associated with any mortgage or deed of trust related to
Purchaser’s financing of its purchase of the Property, and (vi) all sales and
use taxes associated with the transfer of the Personal Property to Purchaser.
Seller and Purchaser shall each pay its respective attorneys’ fees.

8.5.2 Security Deposits. Seller shall pay to Purchaser, as a credit against the
Purchase Price, the amount of any cash security deposits actually received by
Seller pursuant to the Leases and Licenses and not yet refunded to tenants or
licensees or applied pursuant to the Leases and Licenses. With respect to any
security deposits that are held in the form of Letters of Credit or any form
other than cash, Seller shall deliver to Purchaser at the Closing the original

 

23



--------------------------------------------------------------------------------

Letters of Credit or other applicable documents together with such original
transfer and assignment documentation as may be necessary to effect the transfer
of each Letter of Credit or other non-cash security deposit, provided any
transfer fees shall be borne by the Seller.

8.5.3 Rents. All rents, percentage rents, common area charges, operating
expenses, real estate taxes, parking charges and other costs or charges paid by
tenants under the Leases and licensees under the Licenses (collectively,
“Rents”) shall be prorated as of the Apportionment Time (as defined below), to
the extent actually collected by Seller prior to the Closing Date. All Rents
received from tenants or licensees after Closing by Seller or Purchaser will
first be applied to such charges as are then due for the month in which Closing
occurs and prorated appropriately between the parties based on the Apportionment
Time, and then applied to any delinquencies in their reverse order of accrual
until such delinquencies have been satisfied in full. For a period of nine
(9) months after the Closing Date, Purchaser shall, at no out-of-pocket cost to
it, cooperate with Seller’s efforts to collect from the tenants and licensees
all Rents that are delinquent for the period prior to Closing. Purchaser shall
remit to Seller any Rents received by Purchaser subsequent to Closing which are
attributable to periods prior to Closing within ten (10) Business Days from
Purchaser’s receipt of such Rents, less third party, out-of-pocket costs
reasonably incurred by Purchaser in collecting such delinquent rent, together
with appropriate supporting documentation. Seller shall remit to Purchaser any
Rents received by Seller subsequent to Closing which are attributable to periods
from and after Closing within ten (10) Business Days from Seller’s receipt of
such Rents, together with appropriate supporting documentation. With respect to
any Rents that are delinquent for the period prior to Closing, Seller shall have
the right to pursue all rights and remedies against the applicable tenants or
licensees to recover such delinquencies; provided, however, that Seller shall
not be entitled to dispossess such tenants or licensees, disturb their
possession of their leased premises, seek any involuntary bankruptcy of any
tenant or licensee, or take any non-judicial action that is calculated to
materially interfere with such tenants’ or licensee’s ability to operate their
businesses and satisfy their obligations under their Leases or Licenses. As used
herein, the term “Apportionment Time” shall mean 11:59 p.m. Pacific time on the
date immediately prior to the Closing Date.

8.5.4 Real Estate and Personal Property Taxes. Subject to Section 6.6 above,
real estate, personal property and ad valorem taxes for the year in which the
Closing occurs, and any vault charges will be prorated between Seller and
Purchaser as of the Apportionment Time on the basis of actual bills therefor, if
available, with such proration to be based on the applicable tax year rather
than on the calendar year. If such bills are not available, then such taxes and
other charges shall be prorated on the basis of the most currently available tax
bills and, thereafter, promptly re-prorated upon the availability of actual
bills for the applicable period. Subject to Section 6.6 above, any and all
rebates or reductions in taxes received subsequent to Closing for the tax year
in which Closing occurs, net of costs of obtaining the same (including without
limitation reasonable attorneys’ fees) and net of any amounts due to tenants,
shall be prorated as of the Apportionment Time, when received. The current
installment of all special assessments, if any, which are a lien against the
Property at the time of Closing and which are being or may be paid in
installments shall be prorated as of the Apportionment Time.

 

24



--------------------------------------------------------------------------------

8.5.5 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases or licensees under
Licenses are responsible directly to the provider, shall be prorated as of the
Apportionment Time. If consumption of any of the foregoing is measured by meter,
Seller shall, prior to the Closing Date, endeavor to obtain a reading of each
such meter and a final bill as of the Closing Date. If there is no such meter or
if the bill for any of the foregoing will not have been issued as of the Closing
Date, the charges therefor shall be adjusted as of the Apportionment Time on the
basis of the charges of the prior period for which such bills were issued and
shall be further adjusted between the parties when the bills for the correct
period are issued. Seller and Purchaser shall cooperate to cause the transfer of
utility accounts from Seller to Purchaser. Seller shall be entitled to retain
any utility security deposits to be refunded by the applicable providers. At
Closing, Purchaser shall post substitute utility security deposits to replace
those previously paid by Seller or, if the utility provider will not refund such
deposits to Seller, Seller shall be reimbursed therefor by Purchaser at Closing.

8.5.6 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage with
respect to the Property and Purchaser will put in place its own insurance
coverage.

8.5.7 Other Operating Income and Expenses. All other income and ordinary
operating expenses for or pertaining to the Property, including, but not limited
to, maintenance, service charges, and license fees, will be prorated as of the
Apportionment Time.

8.5.8 Tenant Improvement Allowances, Leasing Commissions, Free Rent, and LOI
Credit. Purchaser shall receive credits against the Purchase Price at Closing
equal to (i) the amount of outstanding tenant improvement allowances currently
due and payable by Seller to tenants or licensees and shown as “Seller’s
Obligation” on Schedule 5.1.7(v) attached hereto, as such Schedule may be
updated by Seller at Closing in accordance with Section 8.2.1.9 of this
Agreement (but Purchaser shall not receive a credit with respect to any items
shown on such schedule as “Purchaser’s Obligation”); (ii) the amount of
outstanding brokerage and leasing commissions currently due and payable by
Seller to third parties and shown as “Seller’s Obligation” on Schedule 5.1.8
attached hereto, as such Schedule may be updated by Seller at Closing in
accordance with Section 8.2.1.9 of this Agreement (but Purchaser shall not
receive a credit with respect to any items shown on such schedule as
“Purchaser’s Obligation”); (iii) a portion of the amount of “free rent” (whether
characterized as “free,” “abated,” or words of similar import) available to
tenants under Leases and licensees under Licenses and shown on Schedule 8.5.8
attached hereto which is attributable to the period from and after the Closing
Date, (iv) a portion of the rent support provided to certain tenants under
Leases and shown on Schedule 8.5.8 attached hereto that is attributable to the
period from and after the Closing Date, and (v) the amount of Seller credits
related to letters of intent and shown as “Seller’s Credit related to LOIs” on
Schedule 8.5.8 attached hereto. If, prior to Closing, Seller pays any tenant
improvement allowances or leasing commissions that are designated as
“Purchaser’s Obligation” on either Schedule 5.1.7(v) or Schedule 5.1.8
referenced in clauses (i) and (ii) above, then Seller shall receive a credit at
Closing equal to such amounts paid by Seller on Purchaser’s behalf.
Notwithstanding anything set forth herein to the contrary, (A) the credit with
respect to free rent referenced in clause (iii) above and the rent support
referenced in clause (iv) above shall be

 

25



--------------------------------------------------------------------------------

subject to adjustment only based on Seller’s and Purchaser’s respective periods
of ownership of the Property, and not with respect to amount or any other
factor, and (B) the credit with respect to letters of intent referenced in
clause (v) above shall not be subject to adjustment except that such credit
shall be reduced if, between the Effective Date and the Closing Date, Seller
pays any portion of the amounts identified on such Schedule, in which event such
credit shall be reduced by the amount so paid by Seller. From and after Closing,
Purchaser shall be solely responsible for all tenant improvement allowances, all
leasing commissions, and all free rent associated with the Property, the Leases
and/or the Licenses and all costs and expenses associated therewith.

8.5.9 True-Up of Operating Expenses and Taxes. On or before February 28, 2013,
upon request by Purchaser, Seller shall provide to Purchaser its general ledger
of operating expenses and real estate taxes for the Property for the period
January 1, 2012 to the Closing Date. On or before March 31, 2013, upon request
by Seller, Purchaser shall provide to Seller the annual tenant reconciliation
schedule with respect to operating expenses and real estate taxes for the
Property for calendar year 2012, together with appropriate supporting
documentation and also with the proration of such amounts between Seller and
Purchaser based on the prorated amounts of operating expenses and real estate
taxes paid by Seller and Purchaser for the 2012 calendar year. Such schedule and
supporting documentation shall be subject to Seller’s reasonable approval.
Purchaser shall invoice the tenants under the Leases and the licensees under the
Licenses for amounts owned in respect of such reconciliation promptly after
Seller’s approval of such schedule, but not before then. Seller shall remit to
Purchaser any amount owed by Seller on account of such reconciliation within ten
(10) Business Days of Seller’s approval of such schedule. Purchaser shall use
good faith and commercially reasonable efforts to collect from the tenants and
licensees all amounts owed by such tenants and licensees on account of such
reconciliation, and shall remit to Seller any such amounts received by Purchaser
which are attributable to periods prior to Closing within ten (10) Business Days
from Purchaser’s receipt thereof

8.5.10 Post-Closing Adjustment. Seller and Purchaser shall endeavor to complete
all adjustments for items to be prorated pursuant to this Section 8.5 within one
hundred twenty (120) days after the Closing Date, subject to Section 8.5.9.

8.5.11 Survival. The provisions of this Section 8.5 shall survive Closing for a
period of one (1) year from the Closing Date; provided, however, that the
provisions of Section 8.5.9 shall survive Closing for a period of eighteen
(18) months from the Closing Date.

ARTICLE 9

DAMAGE AND CONDEMNATION

9.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage. Risk of loss for damage to all or any
part of the Property by fire or other casualty from the Effective Date through
the Closing Date will be on Seller.

 

26



--------------------------------------------------------------------------------

9.1.1 Minor Damage. If the cost for repairing such damage is equal to or less
than Three Million Dollars ($3,000,000.00) (as determined by Seller’s
independent insurer), then Purchaser shall have the right at Closing to receive
a credit for the amount of the deductible plus all insurance proceeds received
by Seller as a result of such loss, or an assignment of Seller’s rights to such
insurance proceeds, and this Agreement shall continue in full force and effect
with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property.

9.1.2 Major Damage. If the cost for repairing such damage is greater than Three
Million Dollars ($3,000,000.00) (as determined by Seller’s independent insurer),
then Purchaser shall have the option, exercisable by written notice delivered to
Seller and Escrow Agent within five (5) Business Days after Seller’s notice of
damage to Purchaser, either (i) to receive a credit for the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property; or (ii) to terminate this
Agreement. If Purchaser elects to terminate this Agreement, the Deposit shall be
promptly returned to Purchaser, and thereafter neither party will have any
further rights or obligations hereunder, except for any obligations that
expressly survive termination. If Purchaser fails to notify Seller within such
five (5) Business Day period of Purchaser’s intention to terminate this
Agreement, then Purchaser shall be deemed to have elected option (i), and
Purchaser and Seller shall proceed to Closing in accordance with the terms and
conditions of this Agreement.

9.1.3 Uninsured Loss. If there is an uninsured casualty affecting all or any
portion of the Property (“Uninsured Loss”), Purchaser shall have the right, by
written notice to Seller given within five (5) Business Days after Seller’s
notice of the Uninsured Loss to Purchaser, to terminate this Agreement. If
Purchaser elects to terminate this Agreement, the Deposit shall be promptly
returned to Purchaser, and thereafter neither party will have any further rights
or obligations hereunder, except for any obligations that expressly survive
termination; provided, however, that Seller shall have right, in the exercise of
its sole discretion and by giving written notice to Purchaser within five
(5) Business Days after receipt of Purchaser’s termination notice, to elect to
give Purchaser a credit against the Purchase Price at Closing in an amount equal
to the reasonably estimated cost of repairing the damage caused by the Uninsured
Loss, whereupon Purchaser’s termination of this Agreement shall be deemed null
and void, this Agreement shall continue in full force and effect with no
reduction in the Purchase Price, and Seller shall have no further liability or
obligation to repair such damage or to replace the Property. If Purchaser fails
to notify Seller within such five (5) Business Day period of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected not to terminate this Agreement, and Purchaser and Seller shall proceed
to Closing in accordance with the terms and conditions of this Agreement.

9.1.4 Underinsured Loss. If there is a casualty affecting all or any portion of
the Property that results in a difference between the reasonably estimated cost
of repairing such damage and the insurance proceeds received or payable in
respect thereto (net of any applicable deductible) (such difference being
referred to herein as an “Underinsured Loss”), Seller shall

 

27



--------------------------------------------------------------------------------

have the right, in the exercise of its sole discretion and by giving written
notice to Purchaser within five (5) Business Days after the determination that
an Underinsured Loss exists, to elect (a) to give Purchaser a credit against the
Purchase Price at Closing in an amount equal to the Underinsured Loss, this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property, or (b) not to give such credit at
Closing. If Seller elects not to give such credit at Closing, Purchaser shall
have the right, by written notice to Seller given within five (5) Business Days
after Purchaser’s receipt of Seller’s election, either (y) to terminate this
Agreement, whereupon the Deposit shall be promptly returned to Purchaser, and
thereafter neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination, or (z) to proceed
to Closing in accordance with the terms and conditions of this Agreement without
any reduction in the Purchase Price. If Purchaser fails to notify Seller within
such five (5) Business Day period of Purchaser’s election to terminate this
Agreement, then Purchaser shall be deemed to have elected not to terminate this
Agreement, and Purchaser and Seller shall proceed to Closing in accordance with
the terms and conditions of this Agreement.

9.2 Condemnation and Eminent Domain. If any condemnation proceedings are
instituted, or notice of intent to condemn is given, with respect to all or any
portion of the Property, Seller shall promptly upon obtaining knowledge thereof
notify Purchaser thereof (“Taking Notice”). If the condemnation will not result
in a material and adverse effect (as hereinafter defined) on the Property, the
parties shall proceed to Closing without a reduction of the Purchase Price, in
which event Seller shall assign or pay to Purchaser at Closing all of Seller’s
right, title, and interest in any award payable on account of the condemnation
and/or pay to Purchaser all such awards previously paid. In the event that such
condemnation will result in a material and adverse effect on the Property,
Purchaser shall have the option, which shall be exercised by written notice to
Seller and Escrow Agent within five (5) Business Days after its receipt of the
Taking Notice, either (i) to terminate this Agreement and receive the prompt
return of the Deposit, in which case the parties shall have no further rights or
obligations under this Agreement (except for any obligations that expressly
survive termination), or (ii) to consummate the purchase of the Property without
a reduction of the Purchase Price, in which event Seller shall assign or pay to
Purchaser at Closing all of Seller’s right, title, and interest in any award
payable on account of the condemnation proceeding and/or pay to Purchaser all
such awards previously paid. For the purposes of this Section 9.2, “material and
adverse effect” shall include, but not be limited to, any reduction in the
amount of any of the rentable square footage of the Improvements, the reduction
in the number of parking spaces at the Property, or the permanent, material
disruption of access to the Property. Failure to give notice of Purchaser’s
election within such five (5) Business Day period shall be deemed an election by
Purchaser to proceed to Closing.

ARTICLE 10

REMEDIES AND ADDITIONAL COVENANT

10.1 Seller Default At or Before Closing. If Seller refuses or fails, in any
material respect, to perform any of its obligations or agreements hereunder when
performance is required on or prior to the Closing Date, or if any of the
Express Representations should be false in any

 

28



--------------------------------------------------------------------------------

material respect when made and Purchaser shall have actual knowledge thereof on
or prior to the Closing Date and Purchaser shall not have waived its claims with
regard to same pursuant to this Agreement, then Purchaser shall give Seller
written notice of such breach or default on or prior to the Closing Date and
Seller shall have five (5) Business Days from the date of receipt of such notice
to cure such breach or default and the Closing Date shall be extended
accordingly. If Seller fails to cure such breach or default within such five
(5) Business Day period, then Purchaser, as its sole and exclusive remedy,
(i) may terminate this Agreement by notifying Seller and the Escrow Agent
thereof and obtain the immediate return of the Deposit and to recover from
Seller damages equal to all actual and verifiable out of pocket expenses
incurred by Purchaser not to exceed an amount equal to One Hundred Thousand
Dollars ($100,000) in the aggregate, (ii) may sue for specific performance of
the obligations of Seller hereunder, or (iii) may waive the alleged default and
proceed to Closing under this Agreement without adjustment of the Purchase
Price. In no event shall Seller be liable for any consequential or punitive
damages.

10.2 Seller Breach After Closing. If any of the Express Representations should
be false in any material respect when made, or if Seller is in breach or default
of any covenant under this Agreement or any document executed and delivered by
Seller at Closing, and Purchaser shall first have actual knowledge of same after
the Closing Date, and Purchaser shall not have waived its claims with regard to
the same pursuant to this Agreement, then Purchaser shall give Seller written
notice of such false Express Representation or such breach or default prior to
the expiration of the Survival Period as set forth in Section 5.4 and Seller
shall have fifteen (15) Business Days from the date of receipt of such notice to
cure such breach or default. If Seller fails to cure such breach or default
within such fifteen (15) Business Day period, and the actual losses or damages
sustained as a result of Seller’s false Express Representations hereunder
exceeds One Hundred Thousand Dollars ($100,000.00), then Purchaser shall have
the right to bring an action against Seller for the actual damages suffered by
Purchaser due to such false Express Representation, provided that, in no event
shall Seller be liable to Purchaser for damages under this Section 10.2 in an
aggregate amount in excess of Two Million Two Hundred Fifty Thousand Dollars
($2,250,000). This Section 10.2 is subject to the limitations set forth in
Section 5.4 hereof.

10.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants
hereunder in any material respect, or otherwise defaults in its obligations
hereunder and such failure continues after Seller has provided Purchaser with
two (2) Business Days written notice, then Seller shall be entitled, as its sole
legal and equitable remedy, to terminate this Agreement by giving written notice
thereof to Purchaser and Escrow Agent prior to or on the Closing Date, in which
event the Deposit shall be paid to Seller as fixed, agreed and liquidated
damages, and, after the payment of the Deposit to Seller, neither Seller nor
Purchaser will have any further rights or obligations under this Agreement,
except for any obligations that expressly survive termination. Notwithstanding
the foregoing, the aforementioned liquidated damages shall not apply to the
indemnity or confidentiality provisions attributable to Purchaser under this
Agreement or with respect to the representations, warranties, covenants and/or
obligations of Purchaser which expressly survive the termination of this
Agreement or the Closing.

 

29



--------------------------------------------------------------------------------

10.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller, including, without limitation, copies thereof in any form
whatsoever (including electronic form). The obligations of Purchaser under this
Section 10.4 shall survive any termination of this Agreement.

ARTICLE 11

BROKERAGE COMMISSION.

11.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or similar party in connection with this transaction, except for Eastdil
Secured (“Seller’s Broker”) and that Seller has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due and
payable to any party other than Seller’s Broker with respect to the transactions
contemplated hereby. Seller will be solely responsible for the payment of
Seller’s Broker’s commission in accordance with the provisions of a separate
agreement between Seller and Seller’s Broker. Purchaser hereby represents and
warrants to Seller that Purchaser has not contracted or entered into any
agreement with any real estate broker, agent, finder, or similar party in
connection with this transaction and that Purchaser has not taken any action
which would result in any real estate brokerage or finder’s fees or commissions
being due or payable to any party with respect to the transaction contemplated
hereby.

11.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including, without
limitation, reasonable attorneys’ fees) paid or incurred by the other party by
reason of a breach of the representation and warranty made by such party under
this Article 11. Notwithstanding anything to the contrary contained in this
Agreement, the indemnities set forth in this Section 11.2 shall survive the
Closing or earlier termination of this Agreement.

ARTICLE 12

NOTICES

12.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

12.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by Federal Express or a similar internationally
recognized overnight courier service, or (iv) by facsimile or electronic mail
with a confirmation copy delivered by another method set forth in this
Section 12.2. All such notices, demands, requests or other communications shall
be deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not a Business Day, the day of receipt or
required delivery shall automatically be extended to the next Business Day.

 

30



--------------------------------------------------------------------------------

12.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Seller:   

City Center Bellevue Property LLC

c/o Beacon Capital Partners, LLC

11755 Wilshire Boulevard, Suite 1770

Los Angeles, CA 90025

Attention: Jeremy B. Fletcher and Michael Bruckner

Facsimile: (310) 914-5996

Fletcher Email: jfletcher@beaconcapital.com

Bruckner Email: mbruckner@beaconcapital.com

With a copy to:   

City Center Bellevue Property LLC

c/o Beacon Capital Partners, LLC

200 State Street, 5th Floor

Boston, Massachusetts 02109

Attention: Matthew T. Golden, Esquire

Facsimile: (617) 457-0499

Email: mgolden@beaconcapital.com

With a copy to:   

Venable LLP

Suite 900

750 East Pratt Street

Baltimore, Maryland 21202

Attention: Kevin L. Shepherd, Esquire

Facsimile: (410) 244-7772

Email: klshepherd@venable.com

As to Purchaser:   

AAT CC Bellevue, LLC

11455 El Camino Real

Suite 200

San Diego, CA 92130

Attention: Mr. John W. Chamberlain and Mr. Adam Wyll, Esq.

Facsimile: (858) 350-2620

Email: jchamberlain@americanassets.com

  awyll@americanassets.com

With a copy to:   

msmith@smclawoffices.com

gis@smclawoffices.com

 

31



--------------------------------------------------------------------------------

As to Escrow Agent:   

Chicago Title Company

Attn: Terri Gervasi

Suite 3305

700 S. Flower Street

Los Angeles, CA 90017

Facsimile: _(213) 612-4110

Email: terri.gervasi@ctt.com

Either party may from time to time by written notice to the other party
designate a different address or addresses for notices. Notices sent to or from
an address outside of the continental United States shall be sent only by one of
the methods specified in clauses (ii), (iii) or (iv) of this Section 12.3.
Notices given on behalf of a party by its attorneys in the manner provided for
in this Article 12 shall be considered validly given.

ARTICLE 13

ASSIGNMENT

13.1 Assignment. Except for an assignment by Purchaser as permitted pursuant to
this Article, neither party shall have the right to assign this Agreement
without the prior written consent of the other, which consent may be granted or
withheld in the sole and absolute subjective discretion of the party whose
consent has been requested; provided, however, that, Purchaser shall have the
right, without Seller’s consent, to assign its interest in this Agreement and
delegate its duties to an affiliate, so long as such affiliate controls, is
controlled by, or is under common control with Purchaser, and provided that
(a) such affiliate shall assume, in writing (by execution of an assignment and
assumption of this Agreement in form and substance reasonably satisfactory to
Seller), all of Purchaser’s obligations under this Agreement and (b) Purchaser
shall not be released of any obligations under this Agreement. If Purchaser so
assigns this Agreement to an affiliate, Purchaser shall, at least five
(5) Business Days prior to the Closing Date, give the Seller written notice of
such assignment, together with a copy of the assignment and assumption agreement
executed by Purchaser and the assignee. Purchaser shall also have the right,
without Seller’s consent, to assign its interest in this Agreement to an
exchange accommodator in accordance with Section 14.17 below.

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

14.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

14.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

 

32



--------------------------------------------------------------------------------

14.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

14.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

14.6 Controlling Law; Submission to Jurisdiction. This Agreement will be
construed under, governed by and enforced in accordance with the laws of the
State of Washington (without reference to conflicts of laws principles). Any
claim, action, suit, or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the courts of the
State of Washington, and each of the parties hereto hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom
in any such claim, action, suit, or proceeding) and irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any such claim, action, suit, or
proceeding in any such court or that any such claim, action, suit, or proceeding
that is brought in any such court has been brought in an inconvenient forum.
Subject to applicable law, process in any such claim, action, suit, or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court, and such service shall be made by
personal service made on such party or by mail sent to such party at the address
set forth in this Agreement. Personal service may be made on such party’s
resident agent.

14.7 Exhibits. All exhibits, attachments, schedules annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

14.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

14.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein; provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

14.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.

 

33



--------------------------------------------------------------------------------

14.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in Bellevue, Washington and Boston, Massachusetts. If the
final date of any period which is set out in any paragraph of this Agreement
falls upon a day which is not a Business Day, then, and in such event, the time
of such period will be extended to the next Business Day.

14.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

14.13 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all costs,
expenses and reasonable attorneys’ fees incurred in connection with such action.

14.14 Counterparts and Acceptance of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by facsimile or PDF)
which shall together constitute a single document. However, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
An unsigned draft of this Agreement shall not be considered an offer by either
party. Acceptance, for purposes hereof, shall mean that each party is in
physical possession of a fully-signed counterpart copy or original of this
Agreement.

14.15 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, SELLER’S OR PURCHASER’S
OWNERSHIP OR USE OF THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED
TO THE PROPERTY.

14.16 Confidentiality; SEC Disclosure Requirements and Regulation 3-14
Cooperation.

14.16.1 Except as provided otherwise in this Section 14.16, prior to Closing,
both Seller and Purchaser shall keep strictly confidential this Agreement, the
transactions contemplated hereby, and the terms and conditions hereof, and all
matters relating thereto, as well as all information relating to the other
party. Further, prior to Closing, Purchaser shall keep strictly confidential all
information (including the Property Information) relating in any way to the
Property or any portion thereof. Notwithstanding anything to the contrary in
this Section 14.16, Purchaser shall have the right to disclose, release, and/or
publicly file the terms of this Agreement (including its exhibits/schedules),
any of the Property Information (and the contents thereof), and the existence of
this Agreement (i) as shall be required to comply with any order of any court or
governmental entity, or (ii) to comply with any legal requirement applicable to
Purchaser, including applicable securities laws and regulations, or (iii) as
Purchaser elects to disclose to its investors, or (iv) as shall be necessary to
Purchaser’s prosecution of its rights and remedies under this Agreement.

 

34



--------------------------------------------------------------------------------

14.16.2 It is understood and agreed that the foregoing shall not preclude any
party from discussing the substance or any relevant details of the transactions
contemplated in this Agreement, or preclude Purchaser from sharing information
relating to the Property, on a confidential basis with such party’s attorneys,
accountants, professional consultants, advisors, financial advisors, rating
agencies, investors, or potential lenders (“Representatives”), as the case may
be, or prevent any party hereto from complying with applicable laws, including,
without limitation, governmental regulatory, disclosure, tax and reporting
requirements or enforcing the terms of this Agreement.

14.16.3 Purchaser shall indemnify and hold Seller and Seller’s affiliates,
employees, officers and directors harmless, and Seller shall indemnify and hold
Purchaser and Purchaser’s affiliates, employees, officers and directors
harmless, from and against any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) suffered or incurred by the other
party and proximately caused by a breach by Purchaser or Seller, as the case may
be, or their respective Representatives, of the provisions of Section 14.16; but
this Section 14.16.3 will not entitle either Purchaser or Seller or any other
person or entity, to recover consequential or incidental damages.

14.16.4 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its Representatives in order to enforce the
provisions of Section 14.16.

14.16.5 For the period of time commencing on the Effective Date and continuing
through the second (2nd) anniversary of the Closing Date, Seller shall, from
time to time, upon reasonable advance notice from Purchaser, provide Purchaser
and its representatives, agents and employees with access to review and copy, in
Seller’s offices, all financial and other information in Seller’s possession
relating to the Property pertaining to the period of Seller’s ownership and
operation of the Property, which information is relevant and reasonably
necessary, in the reasonable opinion of the outside, third party accountants of
American Assets Trust, Inc. (“AATI”), to enable AATI and its accountants to
prepare financial statements in compliance with any or all of (a) Rule 3-14 of
Regulation S-X of the Securities and Exchange Commission (the “Commission”);
(b) any other rule issued by the Commission and applicable to AATI; and (c) any
other applicable requirements of any registration statement, report or
disclosure statement filed with the Commission by, or on behalf of, AATI. Seller
acknowledges and agrees that Exhibit J sets forth a representative description
of the information and documentation that AATI and the accountants may require
in order to comply with (a), (b) and (c) above. The covenants and agreements set
forth in this Section shall service the Closing for a period of two (2) years.
Additionally, notwithstanding anything to the contrary in this Agreement,
Purchaser shall be entitled to, and intends to, file a complete copy of this
Agreement with the Commission upon execution hereof, which will be available to
the public, and additionally Purchaser shall be entitled to, and intends to,
issue a press release upon execution of this Agreement and upon closing of this
Agreement.

 

35



--------------------------------------------------------------------------------

14.16.6 Notwithstanding any other provision of this Agreement, the provisions of
Section 14.16 shall survive the termination of this Agreement and the provisions
of Section 14.16.1 regarding press releases or public disclosures shall survive
Closing.

14.17 1031 Exchange. Either party may consummate the purchase or sale (as
applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to § 1031 of the Internal Revenue Code of 1986, as amended
(the “Code”), provided that: (a) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of an
Exchange be a condition precedent or condition subsequent to the exchanging
party’s obligations under this Agreement; (b) the exchanging party shall effect
its Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary; (c) neither party shall be required to
take an assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the other party; and (d) the
exchanging party shall pay any additional costs whether incurred now or the
future that would not otherwise have been incurred by the non-exchanging party
had the exchanging party not consummated the transaction through an Exchange.
Neither party shall by this Agreement or acquiescence to an Exchange desired by
the other party have its rights under this Agreement affected or diminished in
any manner or be responsible for compliance with or be deemed to have warranted
to the exchanging party that its Exchange in fact complies with § 1031 of the
Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:

  /s/ Jeffrey D. Brown

Name:

  Jeffrey D. Brown

Title:

  Managing Director

PURCHASER:

AMERICAN ASSETS TRUST, L.P.,

a Maryland limited partnership

By:  

American Assets Trust, Inc.,

Its General Partner

  By:   /s/ Ernest Rady     Ernest Rady, Executive Chairman   By:   /s/ Robert
F. Barton     Robert F. Barton, EVP & CFO

 

37



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules

 

Schedule 1.3

     –       Personal Property

Schedule 1.4

     –       Leases and Licenses

Schedule 1.5

     –       Security Deposits

Schedule 1.6

     –       Contracts

Schedule 4.2.5

     _       Environmental Section of the Seller Disclosure Statement

Schedule 5.1.3

     –       Litigation

Schedule 5.1.7(v)

     –       Outstanding Tenant Improvements

Schedule 5.1.7(vii)

     –       Notice of Material Default under Leases or Licenses

Schedule 5.1.8

     –       Leasing Commissions

Schedule 5.1.9

     –       Violations of Law

Schedule 8.5.8

     –       Tenant Improvement Allowances, Leasing Commissions, Free Rent, and
LOI Credit

Exhibits

 

Exhibit A

     –       Legal Description

Exhibit B

     –       Escrow Agreement

Exhibit C-1

     –       Form of Tenant Estoppel

Exhibit C-2

     –       Form of Seller Estoppel

Exhibit D

     –       Form of Special Warranty Deed

Exhibit E

     –       Form of Bill of Sale

Exhibit F-1

     –       Form of Assignment and Assumption Agreement of Leases and Licenses

Exhibit F-2

     –       Form of Assignment and Assumption Agreement of Contracts, Permits
and Intangibles

Exhibit G

     –       Form of Certificate of Non-Foreign Status

Exhibit H

     –       Form of Tenant Notification Letter

Exhibit I

     –       Form of Owner’s Affidavit

Exhibit J

     –       SEC Requirements

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.3

PERSONAL PROPERTY

 

LOGO [g3878542.jpg]

 

2



--------------------------------------------------------------------------------

 

LOGO [g3878543.jpg]

 

3



--------------------------------------------------------------------------------

 

LOGO [g3878544.jpg]

 

4



--------------------------------------------------------------------------------

 

LOGO [g3878545.jpg]

 

5



--------------------------------------------------------------------------------

 

LOGO [g3878546.jpg]

 

6



--------------------------------------------------------------------------------

 

LOGO [g3878547.jpg]

 

7



--------------------------------------------------------------------------------

MANAGEMENT OFFICE & FIRST FLOOR LOBBIES

 

ITEM

  

MFR

  

MODEL

Desktop Computer

      Dell Optiplex GX620

Desktop Computer

      Dell Optiplex GX620

Desktop Computer

      Dell Optiplex GX270

Desktop Computer

      Dell Optiplex GX280

Desktop Computer

      Dell Optiplex GX270

Desktop Computer

      Dell Optiplex GX620

Desktop Computer

      Dell Optiplex GX280

Desktop Computer

      Dell Optiplex GX620

Desktop Computer

      Dell Optiplex GX620

Server

      Dell PowerEdge T100

Network Switch

      Cisco Catalyst 2960

Network Switch

      Cisco Catalyst 500

FireWall

      Watchguard XTM22 All furniture currently in the building management office
   All furniture currently in the first floor lobbies    All art work currently
in the first floor lobbies   

 

8



--------------------------------------------------------------------------------

SCHEDULE 1.4

LEASES AND LICENSES

 

1. ABSOLUTE MORTGAGE CORPORATION.

 

  (a) Office Lease Agreement dated April 5, 2012

 

  (b) Commencement Date Letter dated July 12, 2012

 

2. APPROPRIATE BALANCE FINANCIAL SERVICES

 

  (a) Office Lease Agreement dated June 30, 2003

 

  (b) Commencement Date Letter dated July 15, 2004

 

  (c) Letter Agreement dated July 06, 2009

 

3. AUTOMOTIVE RENTALS, INC.

 

  (a) Office Lease Agreement dated November 12, 2008

 

4. CARADIGM USA, LLC

 

  (a) Office Lease Agreement dated May 25, 2012

 

  (b) Guaranty of Lease dated May 25, 2012

 

5. CISCO SYSTEMS, INC.

 

  (a) Office Lease Agreement dated October 26, 2000

 

  (b) Commencement Date Letter dated November 27, 2000

 

  (c) Commencement Date Letter dated July 26, 2001

 

  (d) Termination Letter dated August 22, 2001

 

  (e) First Amendment to Office Lease dated November 16, 2005

 

  (f) Letter Agreement dated May 23, 2006

 

  (g) Letter Agreement dated July 06, 2009

 

6. COLASKA, INC.

 

  (a) Office Lease Agreement dated August 1, 2006

 

  (b) Letter Agreement dated October 04, 2006

 

  (c) First Amendment to Office Lease dated September 30, 2011

 

  (d) Commencement Date Letter dated January 03, 2012

 

7. CVPARTNERS

 

  (a) Office Lease Agreement dated May 20, 2004

 

  (b) Letter Agreement dated July 12, 2004

 

  (c) First Amendment to Office Lease dated June 06, 2007

 

  (d) Second Amendment to Office Lease dated May 10, 2010

 

9



--------------------------------------------------------------------------------

8. CYCLO CORP.

 

  (a) Retail Lease Agreement dated January 10, 2012

 

  (b) Guaranty of Lease notarized January 3, 2012

 

  (c) Commencement Date Letter dated March 01, 2012

 

9. ESTERLINE TECHNOLOGIES CORP.

 

  (a) Antenna Site License dated December 01, 1996

 

  (b) Office Lease Agreement dated July 01, 2003

 

  (c) Commencement Date Letter dated September 30, 2003

 

  (d) First Amendment to Office Lease dated April 14, 2011

 

  (e) Second Amendment to Office Lease dated May 04, 2011

 

  (f) Commencement Date Letter dated January 09, 2012

 

10. EXPEDIA, INC.

 

  (a) Parking License Agreement dated May 26, 2011

 

  (b) Termination Letter dated July 24, 2012

 

11. GARLAND CAPITAL MANAGEMENT, INC.

 

  (a) Office Lease Agreement dated September 08, 2011

 

  (b) Commencement Date Letter dated December 28, 2011

 

12. GLOBAL SCHOLAR, INC.

 

  (a) Office Lease Agreement dated March 09, 2012

 

  (b) Guaranty of Lease dated March 9, 2012

 

13. HANMI BANK

 

  (a) Office Lease Agreement dated May 09, 2006

 

  (b) Commencement Letter dated August 16, 2006

 

  (c) First Amendment to Office Lease dated August 11, 2010

 

  (d) Second Amendment to Office Lease dated July 31, 2011

 

14. HDR ENGINEERING, INC.

 

  (a) Office Lease Agreement dated May 23, 2002

 

  (b) First Amendment to Office Lease dated January 29, 2004

 

  (c) Second Amendment to Office Lease dated April 07, 2004

 

  (d) Commencement Date Letter dated December 08, 2004

 

  (e) Termination Letter dated September 27, 2004

 

  (f) Third Amendment to Office Lease dated August 03, 2005

 

  (g) Commencement Date Letter dated May 22, 2006

 

10



--------------------------------------------------------------------------------

  (h) Fourth Amendment to Office Lease dated May 30, 2007

 

  (i) Storage Agreement dated July 17, 2007

 

  (j) Letter Agreement dated July 06, 2009

 

  (k) Fifth Amendment to Office Lease dated July 1, 2010

 

15. HOMESTREET BANK

 

  (a) Office Lease Agreement dated February 17, 2011

 

  (b) First Amendment to Office Lease dated May 31, 2011

 

16. HOMESTREET BANK

 

  (a) Office Lease Agreement dated March 23, 2012

 

  (b) Commencement Date Letter dated July 11, 2012

 

17. INTEGRA TELECOM HOLDINGS, INC.

 

  (a) Building Access Telecommunication Agreement dated January 31, 2010

 

18. INTELIUS, INC.

 

  (a) Office Lease Agreement dated February 24, 2006

 

  (b) First Amendment to Office Lease dated December 29, 2006

 

  (c) Second Amendment to Office Lease dated February 22, 2008

 

  (d) Commencement Date Letter dated April 15, 2008

 

  (e) Third Amendment to Office Lease dated April 23, 2008

 

  (f) Fourth Amendment to Office Lease dated March 18, 2009

 

  (g) Fifth Amendment to Office Lease dated December 08, 2009

 

  (h) Storage Agreement dated November 22, 2010

 

  (i) Waiver Agreement dated June 23, 2011

 

19. INTERNETWORK EXPERT, INC.

 

  (a) Office Lease Agreement dated October 08, 2011

 

  (b) Commencement Date Letter dated February 06, 2012

 

20. JOHN & MARY MARTELLO

 

  (a) Retail Lease Agreement dated February 22, 1999

 

  (b) Commencement Date Letter dated March 08, 1999

 

  (c) Agreement Regarding Lender’s Security Interest in Tenant’s Personal
Property dated March 22, 1999

 

  (d) First Amendment dated April 09, 2004

 

  (e) Second Amendment to Lease dated April 06, 2009

 

11



--------------------------------------------------------------------------------

21. JORDAN BARBERSHOP, LLC

 

  (a) Office Lease Agreement dated April 01, 2002

 

  (b) First Amendment dated August 15, 2006

 

  (c) Letter Agreement dated July 06, 2009

 

  (d) Second Amendment to Lease dated November 11, 2011

 

22. KASPERSKY LAB, INC.

 

  (a) Office Lease Agreement dated June 18, 2010

 

  (b) Commencement Date Letter dated August 25, 2010

 

23. KIDDER MATHEWS & SEGNER, INC.

 

  (a) Office Lease Agreement dated August 06, 2002

 

  (b) First Amendment to Office Lease dated March 14, 2003

 

  (c) Letter Agreement dated July 06, 2009

 

  (d) Second Amendment to Office Lease dated March 15, 2012

 

24. KLEVENS CAPITAL MANAGEMENT, INC.

 

  (a) Office Lease Agreement dated August 11, 2006

 

  (b) Letter Agreement dated July 06, 2009

 

  (c) First Amendment to Office Lease dated August 10, 2010

 

  (d) Second Amendment to Office Lease dated October 28, 2011

 

25. LAKHA INVESTMENTS

 

  (a) Office Lease Agreement dated February 10, 2004

 

  (b) Commencement Date Letter dated April 12, 2004

 

  (c) First Amendment to Office Lease dated May 03, 2005

 

  (d) Commencement Date Letter dated July 8, 2005

 

  (e) Second Amendment to Office Lease dated September 01, 2005

 

  (f) Third Amendment to Office Lease dated July 31, 2010

 

  (g) Guaranty of Lease dated July 31, 2010

 

  (h) Termination Letter dated July 12, 2011

 

26. MORGAN STANLEY SMITH BARNEY FINANCING

 

  (a) Antenna Site Lease Agreement dated May 28, 1997

 

  (b) Office Lease Agreement dated May 28, 1997

 

  (c) First Amendment to Office Lease dated February 28, 2001

 

  (d) Commencement Date Letter dated June 28, 2001

 

  (e) Second Amendment to Office Lease dated December 14, 2004

 

  (f) Third Amendment to Office Lease dated April 06, 2007

 

  (g) Fourth Amendment to Office Lease dated May 25, 2007

 

12



--------------------------------------------------------------------------------

  (h) Fifth Amendment to Office Lease dated March 30, 2010

 

  (i) Sixth Amendment to Office Lease dated January 18, 2011

 

  (j) Commencement Date Letter dated October 6, 2011

 

  (k) Letter Agreement dated October 28, 2011

 

27. NORTHMARQ CAPITAL, LLC

 

  (a) Office Lease Agreement dated May 13, 2009

 

28. OPPENHEIMER & CO.

 

  (a) Office Lease Agreement dated June 12, 2003

 

  (b) Commencement Date Letter dated April 21, 2004

 

  (c) First Amendment dated November 08, 2004

 

29. PAH INVESTMENTS LLC

 

  (a) Office Lease Agreement dated December 01, 2006

 

  (b) First Amendment to Office Lease dated April 11, 2009

 

  (c) Second Amendment to Office Lease dated February 23, 2012

 

30. PARAGON DECISION TECHNOLOGY INC.

 

  (a) Office Lease Agreement dated September 8, 2010

 

  (b) Relocation Letter dated May 25, 2012

 

  (c) First Amendment to Office Lease dated June 12, 2012

 

31. RAINIER GROUP, INC.

 

  (a) Office Lease Agreement dated December 20, 2002

 

  (b) First Amendment to Office Lease dated January 23, 2003

 

  (c) Commencement Date Letter dated April 24, 2003

 

  (d) Second Amendment to Office Lease dated May 20, 2010

 

  (e) Third Amendment to Office Lease dated August 11, 2011

 

  (f) Commencement Date Letter dated October 19, 2011

 

32. SAM METALWALA & SULTANA METALWALA

 

  (a) Office Lease Agreement dated March 21, 2002

 

  (b) First Amendment dated November 09, 2004

 

  (c) Second Amendment dated July 13, 2006

 

  (d) Letter Agreement dated September 15, 2011

 

33. SPECIALTY’S CAFÉ & BAKERY, INC.

 

  (a) Retail Lease Agreement dated October 19, 2006

 

13



--------------------------------------------------------------------------------

34. STARBUCKS CORP

 

  (a) Retail Lease dated December 01, 1995

 

  (b) Commencement Date Agreement dated March 11, 1996

 

  (c) First Amendment dated March 28, 2006

 

  (d) Second Amendment to Lease dated August 25, 2010

 

35. STERLING SAVINGS BANK

 

  (a) Retail Lease dated October 03, 1997

 

  (b) First Amendment dated December 15, 1999

 

  (c) Second Amendment dated December 08, 2004

 

  (d) Letter Agreement dated July 06, 2009

 

  (e) Third Amendment to Retail Lease dated October 15, 2009

 

36. SUCKER PUNCH PRODUCTIONS, LLC

 

  (a) Office Lease Agreement dated March 28, 2002

 

  (b) First Amendment to Office Lease dated April 06, 2004

 

  (c) Commencement Date Letter dated August 23, 2004

 

  (d) Second Amendment to Office Lease dated December 19, 2007

 

  (e) Storage Agreement dated December 31, 2009

 

  (f) Third Amendment to Office Lease dated August 06, 2010

 

  (g) Consent to Assignment Agreement dated July 26, 2011

 

  (h) Assignment and Assumption of Lease Agreement dated August 01, 2011

 

  (i) Guaranty of Lease dated August 01, 2011

 

37. TAILORED MAIL

 

  (a) Office Lease Agreement dated July 16, 2009

 

38. TEKDIGITAL LLC

 

  (a) Office Lease Agreement dated October 04, 2010

 

39. THE NORTHWEST MUTUAL LIFE INSURANCE COMPANY

 

  (a) Office Lease Agreement dated April 01, 1998

 

  (b) Commencement Date Letter dated October 26, 1998

 

  (c) First Amendment to Office Lease dated November 08, 2002

 

  (d) Second Amendment to Office Lease dated July 13, 2007

 

14



--------------------------------------------------------------------------------

40. TRACY IRVING, KELLY IRVING, AND ERIN WRIGHT

 

  (a) Office Lease Agreement dated June 02, 2002

 

  (b) First Amendment to Office Lease Agreement dated July 01, 2007

 

  (c) Second Amendment to Lease dated December 31, 2007

 

  (d) Letter Agreement dated July 06, 2009

 

41. TURNER CONSTRUCTION COMPANY

 

  (a) Office Lease Agreement dated May 04, 2012

 

42. TW TELECOM OF WASHINGTON, LLC

 

  (a) Building Access Telecommunication Agreement dated April 02, 2009

 

43. VREELAND LAW

 

  (a) Office Lease Agreement dated August 10, 2011

 

  (b) Commencement Date Letter dated October 12, 2011

 

  (c) Guaranty of Lease dated August 10, 2011

 

44. WAKLEY AND ROBERTSON, INC.

 

  (a) Office Lease Agreement dated April 04, 1988

 

  (b) Commencement Date Letter dated May 20, 1988

 

  (c) First Amendment to Office Lease dated May 25, 1988

 

  (d) Second Amendment to Office Lease dated March 16, 1993

 

  (e) Third Amendment to Office Lease dated January 21, 1998

 

  (f) Amended Notice dated January 21, 1998

 

  (g) Fourth Amendment to Office Lease dated April 22, 2003

 

  (h) Fifth Amendment to Office Lease dated June 30, 2008

 

  (i) Commencement Date Letter dated December 12, 2008

 

45. WELLS FARGO BANK, N.A.

 

  (a) Office Lease Agreement dated June 11, 2009

 

  (b) First Amendment to Office Lease dated August 06, 2010

 

46. WESTERN PACIFIC TIMBER, LLC

 

  (a) Office Lease Agreement dated October 18, 2011

 

  (b) Commencement Date Letter dated January 03, 2012

 

  (c) Consent to Sublease Agreement dated July 16, 2012

 

47. WORLD WIDE TECHNOLOGY HOLDING CO., INC.

 

  (a) Office Lease Agreement dated October 10, 2008

 

  (b) Commencement Date Letter dated February 12, 2009

 

  (c) Letter Agreement dated July 06, 2009

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.5

SECURITY DEPOSITS

 

Tenant Name

   Amount  

Absolute Mortgage Corporation

     26,334.00   

Appropriate Balance Financial Services, Inc.

     10,750.00   

Automotive Rentals, Inc.

     6,125.45   

Colaska Inc.

     7,280.17   

CVPartners, Inc.

     4,665.00   

Cyclo Corporation

     7,738.46   

Garland Capital Management, Inc

     5,610.95   

Hanmi Bank

     4,590.30   

HomeStreet Bank - Suite 001H3

     56,937.48   

HomeStreet Bank - Suite 02500

     52,125.00   

Intelius, Inc.

     319,131.00   

Internetwork Expert, Inc

     26,028.44   

John & Mary Martello (dba Quizno’s)

     7,500.00   

Jordan Barber Shop, LLC

     1,324.60   

Kapersky Lab, Inc.

     52,700.00   

Klevens Capital Management, Inc.

     1,440.00   

Lakha Investments

     8,702.61   

Northmarq Capital, LLC

     20,000.00   

PAH Investments, LLC

     6,869.05   

Paragon Decision Technology Inc.

     13,352.50   

Ranier Group, Inc.

     31,046.25   

Sam and Sulta Metawala (Starzz)

     1,549.00   

Specialty’s Café & Bakery

     7,121.33   

Tailored Mail

     13,526.34   

Tekdigital LLC

     6,072.00   

Tracy Irving, Kevin Irving, and Erin Wright (dba Salon Bella)

     3,055.00   

Turner Construction

     11,441.17   

Vreeland Law

     10,000.00   

Wakley & Robertson, Inc.

     3,248.45   

Western Pacific Timber, LLC

     4,974.83   

 

16



--------------------------------------------------------------------------------

SCHEDULE 1.6

CONTRACTS

 

1. ABM JANITORIAL-NORTHWEST

 

  (a) Window Washing Services Agreement dated December 31, 2007

 

2. ADVANCED FIRE & SAFETY, INC.

 

  (a) Fire Suppression and Extinguisher Testing Service Agreement dated
March 02, 2012

 

3. ALMET METAL, LLC

 

  (a) Almet Metal Refinishing Services Agreement dated February 21, 2012

 

4. BOTANICAL DESIGNS INC.

 

  (a) Landscaping Services Agreement dated November 05, 2010

 

5. C&P PAINT L.L.C

 

  (a) Painting Services Agreement dated March 15, 2012

 

6. CASCADE RISER MANAGEMENT

 

  (a) Riser Management Services Agreement dated February 21, 2012

 

7. C.G. MALMGREN CONSULTANTS

 

  (a) Cardkey and Security Services Agreement dated March 06, 2012

 

8. CHEM AQUA, INC

 

  (a) Water Quality Assurance Program Agreement dated December 27, 2007

 

9. COLUMBIA FIRE INC.

 

  (a) Sprinkler Testing and Repair Services Agreement dated February 24, 2012

 

10. CONVERGINT TECHNOLOGIES, LLC

 

  (a) Fire Life/Safety Services Agreement dated December 27, 2007

 

11. CROWN BUILDING MAINTENANCE COMPANY

 

  (a) Janitorial Services Agreement dated February 1, 2012

 

17



--------------------------------------------------------------------------------

NOTE: Purchaser has notified Seller in writing that Purchaser elects to have the
contract with Crown Building Maintenance Company terminated at or prior to
Closing. Seller shall terminate such contract at or prior to Closing.

 

12. CUMMINS NORTHWEST LLC

 

  (a) Emergency Generator Services Agreement dated March 06, 2012

 

13. DAVIS DOOR INC.

 

  (a) Door Repair & Replacement Service Agreement dated March 06, 2012

 

14. EMERALD AIRE INC

 

  (a) Metaysys System Services Contract dated December 27, 2007

 

15. EVERGREEN POWER SYSTEMS, INC.

 

  (a) Evergreen Power Systems Services Agreement dated February 24, 2012

 

16. EVERGREEN SANITATION, INC.

 

  (a) Annual Cleaning of D Level Lift Station Project Agreement dated
February 16, 2012

 

17. FOCUS POINT PARKING

 

  (a) Parking Services Agreement dated October 15, 2008

 

18. HAUGE & HASSAIN INC.

 

  (a) Painting Services Agreement dated March 15, 2012

 

19. JG COMMERCIAL, LLC

 

  (a) Carpet Cleaning Service Agreement dated March 02, 2012

 

20. JOHNSON CONTROLS, INC

 

  (a) Johnson Controls Services Agreement dated July 01, 2008

 

21. JOINT ENIVRONMENTAL MECHANICAL INC.

 

  (a) HVAC/Plumbing Services Agreement dated March 06, 2012

 

22. MACDONALD-MILLER FACILITY SOLUTIONS, INC.

 

  (a) Mechanical Services Agreement dated March 06, 2012

 

18



--------------------------------------------------------------------------------

23. PACIFIC OFFICE AUTOMATION

 

  (a) Fax/Copier Services Agreement dated March 16, 2009

 

24. PACIFIC RIM ENVIRONMENTAL, INC.

 

  (a) Environmental Consulting Services Agreement dated March 22, 2012

 

25. ROGER MACHINERY COMPANY, INC.

 

  (a) Air Compressor/HVAC Services Agreement dated March 06, 2012

 

26. SECURITAS SECURITY SERVICES USA, INC.

 

  (a) Security Services Agreement dated November 26, 2007

 

27. SYSTEMS BY STORM, INC.

 

  (a) Trash Compactor Project Agreement dated November 2007

 

28. THYSSENKRUPP ELEVATOR CORPORATION

 

  (a) Elevator Maintenance Service Agreement dated December 1, 2007

 

29. UNIQUE TOUCHUP & FINISHES, INC.

 

  (a) Holowchuk Wood Services Agreement dated February 21, 2012

 

30. VORTEX INDUSTRIES, INC.

 

  (a) Door Repair & Replacement Service Agreement dated March 14, 2012

 

19



--------------------------------------------------------------------------------

SCHEDULE 4.2.5

ENVIRONMENTAL SECTION OF THE SELLER DISCLOSURE STATEMENT

7. ENVIRONMENTAL

 

¨ YES

   ¨ NO    x DON’T KNOW    A. Have there been any drainage problems on the
property?

¨ YES

   ¨ NO    x DON’T KNOW    B. Does the property contain fill material?

¨ YES

   ¨ NO    x DON’T KNOW    C. Is there any material damage to the property from
fire, wind, floods, beach movements, earthquake, expansive soils, or landslides?

¨ YES

   ¨ NO    x DON’T KNOW    D. Are there any shorelines, wetlands, floodplains,
or critical areas on the property?

¨ YES

   ¨ NO    x DON’T KNOW    E. Are there any substances, materials, or products
on the property that may be environmental concerns, such as asbestos,
formaldehyde, radon gas, lead based paint, fuel or chemical storage tanks, or
contaminated soil or water?

x YES

   ¨ NO    ¨ DON’T KNOW    F. Has the property been used for commercial or
industrial purposes?

¨ YES

   ¨ NO    x DON’T KNOW    G. Is there any soil or groundwater contamination?

x YES

   ¨ NO    ¨ DON’T KNOW    H. Are there transmission poles, transformers, or
other utility equipment installed, maintained, or buried on the property?

¨ YES

   ¨ NO    x DON’T KNOW    I. Has the property been used as a legal or illegal
dumping site?

¨ YES

   ¨ NO    x DON’T KNOW    J. Has the property been used as an illegal drug
manufacturing site?

¨ YES

   ¨ NO    x DON’T KNOW    K. Are there any radio towers in the area that may
cause interference with telephone reception?

 

20



--------------------------------------------------------------------------------

SCHEDULE 5.1.3

LITIGATION

NONE

 

21



--------------------------------------------------------------------------------

SCHEDULE 5.1.7(v)

OUTSTANDING TENANT IMPROVEMENTS

 

 

 

Tenant Name

   Suite    Amount  

Seller Obligation

     

Absolute Mortgage

   01700      11,474.18   

Caradigm

   300/700/800/1000      2,768,583.40   

Global Scholar

   01300 & 01400      1,243,464.50   

Home Street Bank

   02500      319,225.00   

Internetwork Expert

   00510      3,986.92   

Jordan Barber Shop

   001C1      5,040.00   

Kidder Matthews

   02400 & 02450      647,200.00   

Turner Construction Company

   1740      105,860.90   

 

22



--------------------------------------------------------------------------------

SCHEDULE 5.1.7(vii)

NOTICE OF MATERIAL DEFAULT UNDER LEASES OR LICENSES

 

1. Quizno’s

 

23



--------------------------------------------------------------------------------

SCHEDULE 5.1.8

LEASING COMMISSIONS

 

Tenant Name

   Suite    Amount  

Seller Obligation

     

Absolute Mortgage

   01700      32,319.00   

Global Scholar

   01300 & 01400      135,085.25   

Caradigm

   300/700/800/1000      257,425.71   

Turner Construction

   1740      14,678.18   

 

24



--------------------------------------------------------------------------------

SCHEDULE 5.1.9

VIOLATIONS OF LAW

NONE

 

25



--------------------------------------------------------------------------------

SCHEDULE 8.5.8

TENANT IMPROVEMENT ALLOWANCES, LEASING COMMISSIONS, FREE RENT,

AND LOI CREDIT

FREE RENT,

Free Rent

 

 

 

Tenant Name

   Suite      Amount as of
7/31/2012  

Absolute Mortgage Corp.

     1700         38,190.00   

Caradigm

     300         200,252.84   

Caradigm

     700         126,961.32   

Caradigm

     800         185,196.00   

Caradigm

     1000         187,932.58   

Global Scholar

     1300         243,495.00   

Global Scholar

     1300         150,735.00   

Global Scholar

     1440         167,632.50   

Global Scholar

     1440         103,772.49   

HomeStreet Bank

     2500         104,250.00   

HomeStreet Bank (Space Pocket)

     2500         120,058.35   

HomeStreet Bank (Space Pocket)

     2500         22,456.96   

Kidder Matthews & Segner

     2400         393,663.30   

Kidder Matthews 4 Segner

     2450         64,770.00   

Northwest Media

     1750         6,527.50   

Sucker Punch Productions

     210         47,143.26   

Sucker Punch Productions

     210         48,663.99   

Turner Construction Company

     1740         44.230.11   

 

26



--------------------------------------------------------------------------------

Rent Support

 

 

 

Tenant Name

   Suite      Amount as of
7/31/12  

Esterline

     1500         188,099.38   

HDR Engineering

     400         50,070.30   

HDR Engineering

     1100         10,167.05   

HDR Engineering

     1150         47,363.70   

HDR Engineering

     1200         57,763.30   

Kidder Matthews

     2400         13,536.00   

Kidder Matthews

     2450         1,699.08   

Seller Credits Related to LOIs

 

 

 

Tenant Name

   Suite      Tenant
Improvement
Allowance
Credit      Free Rent Credit
as of 7/31/2012      Leasing
Commission
Credit  

Home Street Bank (LOI)

     2340         131,350.00         47,286.00         40,718.50   

Wells Fargo (LOI)

     2060         64,756.50         48,802.00         18,300.75   

NOTE: In connection with Section 8.5.8 of the Agreement, if any of the Leases
incident to such letters of intent commences before Closing, the credit for free
rent shall be adjusted to be reduced by the amount of free rent incurred by
Seller before Closing.

 

27



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

28



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), made and entered into this      day of
July, 2012, by and among AMERICAN ASSETS TRUST, L.P., a Maryland limited
partnership (“Purchaser”), CITY CENTER BELLEVUE PROPERTY LLC, a Delaware limited
liability company (“Seller”), and CHICAGO TITLE COMPANY (“Escrow Agent”).

WITNESSETH:

WHEREAS, Purchaser and Seller have entered into a certain Purchase and Sale
Agreement dated as of July     , 2012 (as may be amended, hereinafter referred
to as the “Contract”), which provides that one or more deposits will be
delivered to Escrow Agent to be held and applied by said Escrow Agent in
accordance with this Agreement. Capitalized terms used herein but not defined
herein shall have the meanings assigned in the Contract.

NOW, THEREFORE, in consideration of the agreements set forth in the Contract and
the mutual covenants set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Within one (1) Business Day after the Effective Date, Purchaser shall deliver
to Escrow Agent, by federal wire transfer, funds in the amount of Twenty Million
and No/100 Dollars ($20,000,000) (the “Deposit”). Escrow Agent hereby agrees to
hold, administer, and disburse the Deposit pursuant to this Agreement and the
Contract. Escrow Agent shall invest such Deposit in one or more segregated,
interest-bearing money market accounts mutually acceptable to Seller and
Purchaser in accordance with instructions provided by Purchaser. In the event
any interest or other income shall be earned on such Deposit, such interest or
other income become a part of the Deposit and will be the property of the party
entitled to the Deposit pursuant to the Contract. Purchaser’s and Seller’s
Federal Identification Numbers are set forth below. Escrow Agent shall hold and
disburse the Deposit, and shall conduct the Closing, and carry out the duties of
Escrow Agent, in accordance with this Agreement and as provided in the Contract.

2. At such time as Escrow Agent receives written notice from either Purchaser or
Seller, or both, setting forth the identity of the party to whom the Deposit (or
portions thereof) are to be disbursed and further setting forth the specific
section or paragraph of such Contract pursuant to which the disbursement of the
Deposit (or portions thereof) is being requested, Escrow Agent shall disburse
the Deposit pursuant to such notice; provided, however, that if such notice is
given by either Purchaser or Seller but not both, Escrow Agent shall
(i) promptly notify the other party (either Purchaser or Seller, as the case may
be) that Escrow Agent has received a request for disbursement, and (ii) withhold
disbursement of the Deposit for a period of ten (10) days after receipt of such
notice of disbursement and if Escrow Agent receives written notice from either
Purchaser or Seller within said ten (10) day period which notice countermands
the earlier notice of disbursement, then Escrow Agent shall withhold such
disbursement until both Purchaser and Seller can agree upon a disbursement of
the Deposit. Purchaser and Seller each hereby agree to send to the other,
pursuant to Paragraph 5 below, a duplicate copy of any written notice sent to
Escrow Agent and requesting any such disbursement or countermanding a request
for disbursement.

 

29



--------------------------------------------------------------------------------

3. In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default or breach of trust, and it shall accordingly not incur any such
liability with respect to (i) any action taken or omitted in good faith upon
advice of its legal counsel given with respect to any questions relating to the
duties and responsibilities of Escrow Agent under this Agreement, or (ii) any
action taken or omitted in reliance upon any instrument, including any written
notice or instruction provided for in this Agreement, not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by a
proper person or persons, and to conform with the provisions of this Agreement.

4. Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient, in the sole discretion of
Escrow Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Deposit on or before ten (10) days after the Closing Date, Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction the Deposit, together with such legal pleadings as it may
deem appropriate, and thereupon be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in a
federal or district court in the State of Washington or, if such courts do not
have jurisdiction as to the parties or matters involved then such court as
Escrow Agent shall determine to have jurisdiction thereof.

5. All notices, demands, requests or other communications required or permitted
to be given hereunder must be in writing and must be sent (i) by United States
certified mail, postage fully prepaid, return receipt requested, (ii) by hand
delivery, (iii) by Federal Express or a similar internationally recognized
overnight courier service, or (iv) by facsimile or electronic mail with a
confirmation copy delivered by another method set forth in this Section 5. All
such notices, demands, requests or other communications shall be deemed to have
been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day. The addresses
for proper notice under this Agreement are as follows:

 

ESCROW AGENT:

   Chicago Title Company    Attn: Terri Gervasi    Suite 3305    700 S. Flower
Street    Los Angeles, CA 90017    Facsimile: _(213) 612-4110    Email:
terri.gervasi@ctt.com

SELLER:

   City Center Bellevue Property LLC    c/o Beacon Capital Partners, LLC   
11755 Wilshire Boulevard, Suite 1770    Los Angeles, California 90025   
Attention: Jeremy B. Fletcher and Michael A. Bruckner    Facsimile: (310)
914-5996    Fletcher Email: jfletcher@beaconcapital.com    Bruckner Email:
mbruckner@beaconcapital.com    Fed Ident. No. _____________

 

30



--------------------------------------------------------------------------------

with a copy to:

   City Center Bellevue Property LLC    c/o Beacon Capital Partners, LLC    200
State Street, 5th Floor    Boston, Massachusetts 02109    Attention: Matthew T.
Golden, Esquire    Facsimile: (617) 457-0499    Email: mgolden@beaconcapital.com

with a copy to:

   Venable LLP    Suite 900    750 East Pratt Street    Baltimore, Maryland
21202    Attention: Kevin L. Shepherd, Esquire    Facsimile: (410) 244-7772   
Email: klshepherd@venable.com

PURCHASER:

   American Assets Trust, L.P.    11455 El Camino Real    Suite 200    San
Diego, CA 92130    Attention: Mr. John W. Chamberlain and Mr. Adam Wyll, Esq.   
Facsimile: (858) 350-2620    Email: jchamberlain@americanassets.com   
awyll@americanassets.com    Fed Ident. No. 27-3338894

with a copy to:

   msmith@smclawoffices.com    gis@smclawoffices.com

Either party may from time to time by written notice to the other party
designate a different address or addresses for notices. Notices sent to or from
an address outside of the continental United States shall be sent only by one of
the methods specified in clauses (ii), (iii) or (iv) of this Section 5. Notices
given on behalf of a party by its attorneys in the manner provided for in this
Section 5 shall be considered validly given.

 

31



--------------------------------------------------------------------------------

6. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.

7. Time is of the essence of this Agreement.

8. This Agreement is governed by and is to be construed under the laws of the
State of Washington and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.

 

SELLER:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

PURCHASER:

AMERICAN ASSETS TRUST, L.P.,

a Maryland limited partnership

By:  

American Assets Trust, Inc.,

a Maryland corporation,

its General Partner

  By:         Ernest Rady     Executive Chairman   By:         Robert F. Barton
    Executive Vice President/Chief Financial Officer

 

ESCROW AGENT: CHICAGO TITLE COMPANY By:     Name:     Title:     [Signature
Page—Escrow Agreement]

 

33



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TENANT ESTOPPEL

City Center Bellevue Property LLC (“Seller” or “Landlord”)

c/o Beacon Capital Partners, LLC

200 State Street, 5th Floor

Boston, MA 02109

American Assets Trust, L.P., or its assigns (“Purchaser”)

11455 El Camino Real Suite 200

San Diego, CA 92130

Attention: Mr. John W. Chamberlain and Mr. Adam Wyll, Esq.

 

  Re:

Lease dated              (as amended by the documents, if any, indicated in
Item 2 on Schedule A, the “Lease”), by and between Landlord and             
(“Tenant”) for premises commonly known as Suite[s]              (the “Premises”)
located at 500 108th Avenue, Bellevue, Washington 98004 (the “Property”)

Ladies and Gentlemen:

The undersigned Tenant understands that Purchaser or its assigns intend(s) to
acquire the Property from Seller. The undersigned Tenant does hereby certify to
Seller, Purchaser and any lender now or hereafter holding a mortgage or deed of
trust on the Property or a pledge of the direct and/or indirect interests in the
owner of the Property (collectively, the “Lenders”) as follows:

 

  A. The Lease consists only of the documents identified in Items 1 and 2 on
Schedule A attached hereto (“Schedule A”) and constitutes the entire agreement
and only lease between Landlord and Tenant relating to the Premises.

 

  B. The Lease is in full force and effect and has not been modified,
supplemented, or amended, except as indicated in Item 2 on Schedule A. Tenant is
not in default of any of its obligations under the Lease.

 

  C. To Tenant’s current actual knowledge, there is no breach or default by
Landlord under the Lease and Tenant has no knowledge of any event which with the
giving of notice, the passage of time or both would constitute a default by
Landlord under the Lease.

 

  D. Tenant has no defense, claim or demand against the Landlord, under the
Lease or otherwise, which can be offset against rents or other charges due or to
become due under the Lease.

 

34



--------------------------------------------------------------------------------

  E. Tenant has not paid a security or other deposit (including letter of
credit) with respect to the Lease, except as shown in Item 3 on Schedule A.

 

  F. Tenant has fully paid rent on account of the month of             , 2012;
the current base rent (and, if applicable, percentage rent) under the Lease is
as shown in Item 4 on Schedule A.

 

  G. Tenant has not paid any rent more than one (1) month in advance of its due
date.

 

  H. The term of the lease will terminate on the date indicated in Item 5 on
Schedule A. Tenant has no options to renew or extend the term of the Lease,
except as set forth in the Lease.

 

  I. Except as indicated in Item 6 on Schedule A, Tenant has no right of first
refusal or option to lease space in addition to the Premises.

 

  J. Except as indicated in Item 7 on Schedule A, Tenant has no option to
terminate the Lease.

 

  K. Except as indicated in Item 8 on Schedule A, Tenant has not assigned the
Lease or subleased any portion of the Premises.

 

  L. Tenant has no right of first refusal or option to purchase the Property or
any part thereof.

 

  M. Tenant is not a debtor in any bankruptcy case or other insolvency
proceeding relating to Tenant. To Tenant’s current actual knowledge, any
guarantor of the Lease (“Guarantor”) is not a debtor in any bankruptcy case or
other insolvency proceeding relating to Guarantor.

 

  N. All improvements required to be completed by Landlord under the Lease have
been completed. All reimbursements and allowances due to Tenant under the Lease
in connection with any tenant improvement work have been paid in full except as
indicated in Item 9 on Schedule A. There are no free rent periods or rental
concessions that have been granted to Tenant, except as indicated in Item 9 on
Schedule A.

Tenant makes the above statements for the benefit and protection of Seller,
Purchaser and the Lenders with the intent and understanding that they will be
relied upon by Seller, Purchaser, Lenders and their respective successors and
assigns.

 

35



--------------------------------------------------------------------------------

Dated:             , 2012.

 

TENANT:       By:    

JOINDER BY GUARANTOR

The Lease guaranty dated              by              is in full force and
effect.

 

GUARANTOR:       By:    

 

36



--------------------------------------------------------------------------------

SCHEDULE A TO TENANT ESTOPPEL

 

1.  

  

Lease:

           Landlord:            Tenant:            Date:      

2.

   Modifications and/or Amendments:    (a) Date:            (b) Date:           
(c) Date:        

3.

  

Security Deposit

(currently held by

Landlord)

   $                                                                      
                     Cash:                   Letter of Credit:     

4.

  

Monthly Base Rent for

current term of Lease

   $                                         Percentage Rent (if applicable)   

Percentage:     %

Base Gross Sales: $                        

5.

   Commencement Date:            Termination Date:        

6.

          

7.

          

8.

   Has Lease been assigned?    No: ¨              Yes: ¨   

If yes, date/title of document(s):

_________________________

  

Has any portion of the

Premises been sublet?

   No: ¨              Yes: ¨   

If yes, date/title of document(s):

_________________________

9.

          

 

37



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SELLER ESTOPPEL

American Assets Trust, L.P. (“Purchaser”)

11455 El Camino Real

Suite 200

San Diego, CA 92130

Attention: Mr. John W. Chamberlain and Mr. Adam Wyll, Esq.

 

  Re:

Lease dated              (as amended by the documents, if any, indicated in
Item 2 on Schedule A, the “Lease”), by and between City Center Bellevue Property
LLC (“Seller” or “Landlord”) and              (“Tenant”) for premises commonly
known as Suite[s]              (the “Premises”) located at 500 108th Avenue,
Bellevue, Washington 98004 (the “Property”)

Ladies and Gentlemen:

In connection with your acquisition of the Property pursuant to that certain
Purchase and Sale Agreement dated as of July __, 2012 (the “Agreement”), between
Seller and Purchaser, the undersigned Seller does hereby certify to you as
follows:

 

  A. The Lease consists only of the documents identified in Items 1 and 2 on
Schedule A attached hereto (“Schedule A”) .

 

  B. The Lease is in full force and effect and has not been modified,
supplemented, or amended, except as indicated in Item 2 on Schedule A. To
Seller’s knowledge, Tenant is not in default of any of its obligations under the
Lease.

 

  C. Seller has not received any written notice from Tenant that Seller, as
landlord, is in default of its obligations under the Lease.

 

  D. Tenant has not delivered to Seller written notice that it claims any
offsets or credits against rents payable under the Lease.

 

  E. Seller is not currently holding a security or other deposit (including
letter of credit) with respect to the Lease, except as shown in Item 3 on
Schedule A.

 

  F. Tenant has fully paid rent on account of the month of             , 2012;
the current base rent (and, if applicable, percentage rent) under the Lease is
as shown in Item 4 on Schedule A.

 

38



--------------------------------------------------------------------------------

  G. Tenant has not paid any rent more than one (1) month in advance of its due
date.

 

  H. The term of the lease will terminate on the date indicated in Item 5 on
Schedule A. Tenant has no options to renew or extend the term of the Lease,
except as set forth in the Lease.

 

  I. Except as indicated in Item 6 on Schedule A, Tenant has no right of first
refusal or option to lease space in addition to the Premises.

 

  J. Except as indicated in Item 7 on Schedule A, Tenant has no option to
terminate the Lease.

 

  K. Except as indicated in Item 8 on Schedule A, Tenant has not assigned the
Lease or subleased any portion of the Premises.

 

  L. Tenant has no right of first refusal or option to purchase the Property or
any part thereof.

 

  M. (i) all improvements required to be completed by Landlord under the Lease
have been completed, (ii) all reimbursements and allowances due to Tenant under
the Lease in connection with any tenant improvement work have been paid in full
except as indicated in Item 7 on Schedule A, and (iii) there are no free rent
periods or rental concessions that have been granted to Tenant, except as
indicated in Item 9 on Schedule A.

The certifications set forth herein shall survive the closing of the sale of the
Property (the “Closing”) for a period of nine (9) months and shall automatically
expire and terminate upon the receipt by you of an estoppel certificate from
Tenant conforming to the requirements set forth in Section 7.1.2 of the
Agreement. In addition, Seller’s liability hereunder shall be subject to the
limitations set forth in Sections 5.4 and 10.2 of the Agreement. References to
knowledge set forth herein shall have the same meaning as set forth in
Section 5.3 of the Agreement.

Dated:                         , 2012.

 

39



--------------------------------------------------------------------------------

SELLER:

 

CITY CENTER BELLEVUE PROPERTY LLC, a Delaware limited liability company
By:                                                                       
                           Name:                            
                                                               
Title:                                                                      
                       

 

40



--------------------------------------------------------------------------------

SCHEDULE A TO SELLER ESTOPPEL

 

1.

  

Lease:

         Landlord:            Tenant:            Date:        

2.

   Modifications and/or Amendments:    (a) Date:            (b) Date:           
(c) Date:        

3.

  

Security Deposit

(currently held by

Landlord)

   $                                                                      
                     Cash:                  Letter of Credit:     

4.

  

Monthly Base Rent for

current term of Lease

Percentage Rent (if

applicable)

   $                                           

Percentage:     %

Base Gross Sales: $                        

5.

   Commencement Date:            Termination Date:        

6.

   Has Lease been assigned?    No: ¨              Yes: ¨   

If yes, date/title of document(s):

_________________________

7.

  

Has any portion of the

Premises been sublet?

   No: ¨              Yes: ¨   

If yes, date/title of document(s):

_________________________

8.

          

 

41



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SPECIAL WARRANTY DEED

Return Address:

Kevin L. Shepherd, Esq.

Venable LLP

Suite 900

750 East Pratt Street

Baltimore, MD 21202

Please print or type information WASHINGTON STATE RECORDER’S Cover Sheet (RCW
65.04)

Document Title(s) (or transactions contained therein): (all areas applicable to
your document must be filled in)

 

1.  Special Warranty Deed

   2. ________________________________________________ 3.
________________________________________________    4.
________________________________________________

Reference Number(s) of Documents assigned or released: 8508209012

Additional reference # ’ s on page              of document

Grantor(s) Exactly as name(s) appear on document

1. CITY CENTER BELLEVUE PROPERTY LLC, a Delaware limited liability company

2.                                          
                                                        ,
                                                             

Additional names on page              of document.

Grantee(s) Exactly as name(s) appear on document

1.                                          
                                                        , a
                                                             

2.                                          
                                                        ,
                                                             

Additional names on page              of document.

Legal description (abbreviated: i.e. lot, block, plat or section, township,
range)

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Additional legal is on page              of document.

Assessor’s Property Tax Parcel/Account Number ? Assessor Tax # not yet assigned

The Auditor/Recorder will rely on the information provided on this form. The
staff will not read the document to verify the accuracy or completeness of the
indexing information provided herein.

“I am signing below and paying an additional $50 recording fee (as provided in
RCW 36.18.010 and referred to as an emergency nonstandard document), because
this document does not meet margin and formatting requirements. Furthermore, I
hereby understand that the recording process may cover up or otherwise obscure
some part of the text of the original document as a result of this request.”

                                                                   
                                         
                                          Signature of Requesting Party

Note to submitter: Do not sign above nor pay additional $50 fee if the document
meets margin/formatting requirements

 

42



--------------------------------------------------------------------------------

SPECIAL WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS THAT CITY CENTER BELLEVUE PROPERTY LLC, a
Delaware limited liability company (“Grantor”), for and in consideration of the
sum of Ten and No/100 Dollars ($10.00) cash and other good and valuable
consideration to it paid by                                          
                       , a                                              
(“Grantee”), has GRANTED, BARGAINED, SOLD and CONVEYED and by these presents
does GRANT, BARGAIN, SELL and CONVEY unto Grantee the real property in King
County, Washington more fully described on Exhibit A hereto (the “Property”).

This Special Warranty Deed is executed by Grantor and accepted by Grantee
subject to validly existing and enforceable rights, interests and estates, if
any do in fact exist, but only to the extent that the same do in fact exist, of
third parties in connection with those items set out and listed in Exhibit B
hereto (the “Encumbrances”).

Notwithstanding any and all covenants arising or to arise by statutory or other
implication, Grantor does hereby bind itself and its successors and assigns to
WARRANT and FOREVER DEFEND the Property, subject to the validly existing and
enforceable rights, if any, of third parties in connection with the
Encumbrances, unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.

Ad valorem taxes with respect to the Property have been prorated as of the date
hereof between Grantor and Grantee, and Grantee expressly assumed the payment of
ad valorem taxes assessed from and after the date hereof.

[The balance of this page is intentionally left blank]

 

43



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SPECIAL WARRANTY DEED]

WITNESS THE EXECUTION HEREOF effective as of                              ,
2012.

 

GRANTOR:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

STATE OF                     

   )       )    ss. COUNTY OF    )   

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, and said person acknowledged that said person
signed this instrument, on oath stated that said person was authorized to
execute the instrument and acknowledged it as                      of CITY
CENTER BELLEVUE PROPERTY LLC, to be the free and voluntary act of such party for
the uses and purposes mentioned in the instrument.

Dated:                     , 2012

   (Signature of Notary)   

(Legibly Print or Stamp Name of Notary)

Notary public in and for the State of: ____________

My appointment expires: _____________________

(Use this space for notarial stamp/seal)

 

44



--------------------------------------------------------------------------------

Exhibit A to Special Warranty Deed

LEGAL DESCRIPTION

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

45



--------------------------------------------------------------------------------

Exhibit B to Special Warranty Deed

Encumbrances

All of those exceptions set forth in Schedule B of the title policy issued to
Grantee by Chicago Title Company, and known as Policy No.                     .

 

46



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that CITY CENTER BELLEVUE PROPERTY LLC, a
Delaware limited liability company (“Seller”), for and in consideration of the
sum of Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, does hereby bargain,
sell, grant, transfer, assign, and convey to                     , a
                         (“Purchaser”), its successors and assigns, for its and
their own use and benefit, forever, all Seller’s right, title and interest in
and to (specifically excluding any fixtures or personal property owned by tenant
under leases, licensees under licenses or by the property manager) the following
personal property presently located on the real estate commonly known as City
Center, located at 500 108th Avenue, Bellevue, Washington 98004, and more
particularly described on Exhibit A attached hereto (the “Premises”): (i) all
mechanical systems, fixtures, machinery and equipment comprising a part of or
attached to or located upon or within the Premises, (ii) maintenance equipment
and tools, if any, owned by Seller and used exclusively in connection with, and
located in or at, the Premises; (iii) site plans, surveys, plans and
specification, manuals and instruction materials, and floor plans in Seller’s
possession which relate to the Premises; (iv) pylons and other signs situated on
or at the Premises; and (v) other tangible personal property owned by Seller and
used exclusively in connection with, and located in or on, the Premises as of
the date hereof (collectively, the “Personal Property”).

THE PERSONAL PROPERTY IS CONVEYED WITHOUT RECOURSE TO SELLER IN ITS AS IS, WHERE
IS CONDITION AND SELLER HEREBY DISCLAIMS, AND PURCHASER HEREBY WAIVES, ANY AND
ALL WARRANTIES OF MERCHANTABILITY AND WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE (WHETHER STATUTORY, EXPRESS OR IMPLIED) WITH RESPECT TO THE PERSONAL
PROPERTY BEING TRANSFERRED BY THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
     day of                     , 2012.

 

SELLER:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

48



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTION

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

49



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

This ASSIGNMENT AND ASSUMPTION OF LEASES AND LICENSES (this “Assignment”) is
made this      day of                     , 2012, by and between CITY CENTER
BELLEVUE PROPERTY LLC, a Delaware limited liability company (“Assignor”), and
                        , a                     (“Assignee”).

RECITALS

WHEREAS, Assignee and Assignor entered into that certain Purchase and Sale
Agreement dated as of July     , 2012 (the “Purchase Contract”), for the
purchase and sale of that certain property located at 500 108th Avenue,
Bellevue, Washington 98004 as more particularly described in Exhibit A attached
hereto and incorporated herein (the “Property”); and

WHEREAS, under the terms and conditions of the Purchase Contract, it is
contemplated that Assignor and Assignee enter into this Assignment.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

1. Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to the following described property:

(a) All leases, subleases, licenses and other occupancy agreements relating to
or affecting the Property, together with all guarantees of obligations of
tenants and other parties under such leases and agreements, said leases and
other agreements being more fully described in Exhibit B attached hereto and
hereby made a part hereof (collectively, the “Leases”);

(b) The current outstanding balance of all security deposits and prepaid rents,
together with all interest accrued thereon if payable under the Leases or
applicable law, as more fully described on Exhibit C attached hereto but
excluding any non-refundable deposits (collectively, the “Security Deposits”) ;
and

(c) Subject to the rights of any issuers thereof, any letters of credit or
similar instruments supplied by or obtained by tenants as security for
obligations under Leases.

TO HAVE AND TO HOLD all of the foregoing unto Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.

 

50



--------------------------------------------------------------------------------

2. Assignee hereby accepts the foregoing assignment of the Leases and Security
Deposits and does hereby assume all the duties and obligations of Assignor under
the Leases expressly set forth on attached Exhibit B and with respect to the
Security Deposits expressly set forth on attached Exhibit C, but only to the
extent first accruing from and after the date of this Assignment.

3. This Assignment is subject to the representations and warranties of Assignor
under Section 5.1 of the Purchase Contract. Assignor shall indemnify and defend
Assignee against and hold Assignee harmless from all claims, demands,
liabilities, losses, damages, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are caused by any failure by
Assignor to perform the obligations of Assignor under the Leases and Security
Deposits first accruing prior to the date of this Assignment. However,
Assignor’s liability under this Assignment shall be subject to the limitations
set forth in Sections 5.4 and 10.2 of the Purchase Contract.

4. Assignee shall indemnify and defend Assignor against and hold Assignor
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are caused by any failure by Assignee to perform the
obligations of Assignee under the Leases and Security Deposits first accruing on
or after the date of this Assignment.

5. This Assignment and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Contract, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Washington and may not be
modified or amended except by written agreement signed by both parties.

6. This Assignment may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

[Signatures Appear on the Following Page]

 

51



--------------------------------------------------------------------------------

Assignee hereby accepts the aforesaid Assignment and assumes the obligations of
Assignor under the Leases and the Licenses from and after the date of this
Assignment.

 

ASSIGNOR:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

ASSIGNEE:

____________________________________,

a __________________________________

By:     Name:     Title:    

 

52



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

LEGAL DESCRIPTION OF PROPERTY

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

53



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

LEASES

 

54



--------------------------------------------------------------------------------

EXHIBIT C TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

SECURITY DEPOSITS

 

55



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS, PERMITS AND

INTANGIBLES

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS, PERMITS AND INTANGIBLES (this
“Assignment”) is made this      day of                     , 2012, by and
between CITY CENTER BELLEVUE PROPERTY LLC, a Delaware limited liability company
(“Assignor”), and                         , a
                        (“Assignee”).

RECITALS

WHEREAS, Assignee and Assignor entered into that certain Purchase and Sale
Agreement dated as of July     , 2012 (the “Purchase Contract”), for the
purchase and sale of that certain property located at 500 108th Avenue,
Bellevue, Washington 98004 as more particularly described in Exhibit A attached
hereto and incorporated herein (the “Property”); and

WHEREAS, under the terms and conditions of the Purchase Contract, it is
contemplated that Assignor and Assignee enter into this Assignment.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

1. Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to all those certain service, supply and
maintenance agreements, equipment leases and other contracts with respect to or
affecting the Property, all as specifically listed on Exhibit B attached hereto
and made a part hereof (collectively, the “Contracts”).

2. All intangible property owned solely by Assignor and used solely by Assignor
in connection with the ownership and operation of the Property, including,
without limitation, to the extent assignable, any warranties, guaranties,
architectural or engineering plans and specifications, books and records,
permits, licenses, certificates of occupancy, entitlements and governmental
approvals which relate exclusively to the Property (to the extent assignable),
and all other assignable names, trade names, street numbers, marks, other
symbols and general intangibles which relate exclusively to the Property,
including, without limitation, the name “City Center”, but excluding any of the
same that reference “Beacon,” “Beacon Capital” or any other similar name
(collectively, the “Intangible Property”).

TO HAVE AND TO HOLD all of the foregoing unto Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.

 

56



--------------------------------------------------------------------------------

3. Assignee hereby accepts the foregoing assignment and does hereby assume all
the duties and obligations of Assignor under the Contracts expressly set forth
on attached Exhibit B but only to the extent first accruing from and after the
date of this Assignment.

4. This Assignment is subject to the representations and warranties of Assignor
under Section 5.1 of the Purchase Contract. Assignor shall indemnify and defend
Assignee against and hold Assignee harmless from all claims, demands,
liabilities, losses, damages, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are caused by any failure by
Assignor to perform the obligations of Assignor under the Contracts first
accruing before the date of this Assignment. However, Assignor’s liability
hereunder shall be subject to the limitations set forth in Sections 5.4 and 10.2
of the Purchase Contract.

5. Assignee shall indemnify and defend Assignor against and hold Assignor
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are caused by any failure by Assignee to perform the
obligations of Assignee under the Contracts first accruing on or after the date
of this Assignment.

6. This Assignment and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Contract, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Washington and may not be
modified or amended except by written agreement signed by both parties.

7. This Assignment may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

[Signatures Appear on the Following Page]

 

57



--------------------------------------------------------------------------------

Assignee hereby accepts the aforesaid Assignment and assumes the obligations of
Assignor under the Contracts from and after the date of this Assignment.

 

ASSIGNOR:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

ASSIGNEE:

____________________________________,

a __________________________________

By:     Name:     Title:    

 

58



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION

LEGAL DESCRIPTION

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

59



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION

CONTRACTS

 

60



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including
Section 1445 of the Code), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform                     ,
a                     , that withholding of tax is not required upon the
disposition of a U.S. real property interest by City Center Bellevue Property
LLC, a Delaware limited liability company, the undersigned hereby certifies the
following:

 

  1. City Center Bellevue Property LLC is not a foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Code and Income Tax Regulations);

 

  2. City Center Bellevue Property LLC is a disregarded entity.

 

  3. City Center Bellevue Property LLC’s Tax Identification Number is
                    ; and

 

  4. The mailing address of City Center Bellevue Property LLC is c/o Beacon
Capital Partners, 200 State Street, Fifth Floor, Boston, Massachusetts 02109.

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

61



--------------------------------------------------------------------------------

Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct,
and complete.

Dated:                     , 2012

 

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

STATE OF CALIFORNIA    )       )    ss. COUNTY OF ____________    )   

On                     , 2012, before me, the undersigned, a Notary Public in
and for said County and State, personally appeared                     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the within instrument.

WITNESS my hand and official seal.

______________________________________

Notary Public

 

62



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF TENANT NOTIFICATION LETTER

                             , 2012

HAND DELIVERED

 

TO:

All Tenants at City Center, 500 108th Avenue, Bellevue, Washington 98004

 

RE: City Center

Notification Regarding Change of Ownership

This letter is to notify you as a Tenant at City Center, 500 108th Avenue,
Bellevue, Washington 98004 (the “Property”), that the Property has been sold by
City Center Bellevue Property LLC (“Seller”), to                             , a
                            (“Purchaser”). As of the date hereof, your Lease has
been assigned by Seller to Purchaser. From the date of this letter, any and all
unpaid rent as well as all future rent, or any other amounts due under the terms
of your Lease, shall be directed [as follows:

 

TO:                                                                       
            ATTN:                             
                                                AT:                             
                                                ]   

[PURSUANT TO SEPARATE INSTRUCTIONS TO BE PROVIDED BY PURCHASER]

As part of the sale, all refundable tenant deposits, if any, actually held by
Seller with respect to the Property have been transferred to, and Seller’s
obligations with respect to such deposits have been assumed by, Purchaser as of
the date of this letter. Any and all payments of rent (or other sums due under
your Lease) hereafter paid to any party other than Purchaser shall not relieve
you of the obligation of making said payment to Purchaser.

[The balance of this page is intentionally left blank]

 

63



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO TENANT NOTIFICATION LETTER]

 

SELLER:

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

PURCHASER: ___________________________________________, a      

By:     Name:     Title:    

 

64



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF OWNER’S AFFIDAVIT

OWNER’S DECLARATION AS TO MECHANICS’ LIENS AND PARTIES IN POSSESSION

The undersigned (“Declarant”) hereby declares as follows:

1. That Declarant is the owner of certain premises known as City Center and
located at 500 108th Avenue, Bellevue, Washington 98004, further described on
Exhibit A attached hereto (the “Property”).

2. That, during the period of nine (9) months immediately preceding the date of
this declaration, no contracts for the furnishing of any labor or material to
the Property, and no security agreements or leases in respect to any goods or
chattels that have or are to become attached to the land or any improvements
thereon as fixtures, have been given or are outstanding that have not been fully
performed and satisfied except as follows:

3. That, during the period of nine (9) months immediately preceding the date of
this declaration, all fees for service, installation, connection, maintenance,
construction, tap or reimbursement charges/costs for sewer, water, garbage or
electricity have been paid in full.

4. As of the date hereof, except as set forth on Exhibit B attached hereto,
there are no tenants or other parties who are in possession or who have the
right to be in possession of all or any portion of the Property.

5. That this declaration is made with the intention that Chicago Title Company
(the “Company”) and its policy issuing agents will rely upon it in issuing their
title insurance policies and endorsements. Declarant agrees to indemnify the
Company for loss or damage (including reasonable attorneys’ fees, expenses, and
costs) incurred by the Company as a result of any untrue statement made herein.
Notwithstanding the foregoing, the undersigned hereby disclaims any
certification as to matters done by or at the direction of or otherwise arising
through tenants and occupants of the Property. The statements set forth herein
are limited solely to matters arising through the acts and deeds of, or by or at
the direction of, the undersigned.

I declare under penalty of perjury that the foregoing is true and correct.

[Signature page attached]

 

65



--------------------------------------------------------------------------------

Dated this      day of                     , 2012.

 

CITY CENTER BELLEVUE PROPERTY LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

66



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )    )ss. COUNTY OF SUFFOLK    )

On                     , 2012, before me,
                                         
                                            , a Notary Public personally
appeared                                     , personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

Signature                                 (Seal)

 

67



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Lot 1 of City of Bellevue Short Plat No. 85-18, Record of King County, Recording
No. 8508209012; being a portion of the Southwest  1/4 of the Northwest  1/4 of
the Northeast  1/4 of Section 32, Township 25 North, Range 5 East, W.M.

Situate in the City of Bellevue, County of King, State of Washington.

 

68



--------------------------------------------------------------------------------

Exhibit B

List of Leases



--------------------------------------------------------------------------------

EXHIBIT J

SEC REQUIREMENTS

 

1. Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 

2. Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed pursuant to those Leases, of (a) and (b), provided Seller is
not obligated to prepare any such analysis and need only provide any such
analysis as may exist and be in Seller’s possession;

 

3. Seller’s internally-prepared Operating Statements;

 

4. Leases;

 

5. Tax bills;

 

6. Seller’s cash receipt journal(s) and bank statements;

 

7. Seller’s general ledger;

 

8. Seller’s schedule of expense reimbursements required under Leases in effect
on the Closing Date;

 

9. Schedule of those items of repairs and maintenance performed by, or at the
direction of Seller, during Seller’s final fiscal year in which Seller owns and
operates the Property (the “Final Fiscal Year”);

 

10. Schedule of those capital improvements and fixed asset additions made by, or
at the direction of, Seller during the Final Fiscal Year;

 

11. Seller’s invoices with respect to expenditures made during the Final Fiscal
Year;

 

12. Access (during normal and customary business hours) to responsible personnel
to answer accounting questions; and

A representation letter in such form as is reasonably required by Buyer, signed
by the individual(s) responsible for Seller’s financial reporting, which
representation letter may be required to assist the Accountants in rendering an
opinion on such financial statements (provided it is understood that Seller’s
financial statements are prepared on a GAAP basis of accounting).